Exhibit 10.2
Execution Version
AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT
OF
RIGS HAYNESVILLE PARTNERSHIP CO.
(a Delaware general partnership)
Dated as of March 17, 2009
by and among
Regency Haynesville Intrastate Gas LLC
EFS Haynesville, LLC
Alinda Gas Pipeline I, L.P.
and
Alinda Gas Pipeline II, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS; CONSTRUCTION     2  
 
               
 
  1.1    Definitions     2  
 
               
 
  1.2    Construction     13  
 
                ARTICLE II ORGANIZATION     14  
 
               
 
  2.1    Formation     14  
 
               
 
  2.2    Name     14  
 
               
 
  2.3    Registered Office; Registered Agent; Principal Office; Other Offices  
  14  
 
               
 
  2.4    Purpose     14  
 
               
 
  2.5    Foreign Qualification     14  
 
               
 
  2.6    Term     15  
 
                ARTICLE III PARTNERS; GP UNITS     15  
 
               
 
  3.1    Partners     15  
 
               
 
  3.2    GP Units.     15  
 
               
 
  3.3    Transfers of GP Units     15  
 
                ARTICLE IV WITHDRAWAL     16  
 
               
 
  4.1    No Voluntary Withdrawal     16  
 
               
 
  4.2    Deemed Withdrawal     16  
 
               
 
  4.3    Effect of Withdrawal     16  
 
                ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS     17  
 
               
 
  5.1    Initial Capital Contributions     17  
 
               
 
  5.2    Additional Capital Contributions.     18  
 
               
 
  5.3    No Other Required Capital Contributions     19  
 
               
 
  5.4    Return of Contributions     19  
 
               
 
  5.5    Use of Proceeds     19  
 
               
 
  5.6    Capital Accounts.     20  
 
                ARTICLE VI DISTRIBUTIONS AND ALLOCATIONS     20  
 
               
 
  6.1    Distributions.     20  
 
               
 
  6.2    Allocations.     21  
 
               
 
  6.3    Varying Interests     24  
 
                ARTICLE VII MANAGEMENT OF THE PARTNERSHIP     25  

 



--------------------------------------------------------------------------------



 



                 
 
  7.1    Management by Management Committee.     25  
 
               
 
  7.2    MC Members of the Management Committee.     27  
 
               
 
  7.3    Votes; Meetings.     28  
 
               
 
  7.4    No Exclusive Duty to Partnership     32  
 
               
 
  7.5    Resignation and Withdrawal of MC Members     32  
 
               
 
  7.6    Removal of MC Members     32  
 
               
 
  7.7    MC Member Vacancies     32  
 
               
 
  7.8    Fees and Expenses of the MC Members     32  
 
               
 
  7.9    Delegation of Authority; Officers     32  
 
               
 
  7.10    Approved Agreements; Senior Management Team.     32  
 
               
 
  7.11    Budgets.     33  
 
                ARTICLE VIII TAX MATTERS     35  
 
               
 
  8.1    Tax Returns     35  
 
               
 
  8.2    Partner Tax Return Information     35  
 
               
 
  8.3    Tax Matters Partner.     35  
 
               
 
  8.4    Tax Elections     36  
 
               
 
  8.5    Tax Reimbursement     36  
 
               
 
  8.6    Tax Partnership     37  
 
                ARTICLE IX BOOKS AND RECORDS; ADDITIONAL COVENANTS     37  
 
               
 
  9.1    Maintenance of Books     37  
 
               
 
  9.2    Financial Statements and Reports     37  
 
               
 
  9.3    Bank Accounts     38  
 
               
 
  9.4    Confidentiality.     38  
 
               
 
  9.5    Conflicts of Interest.     39  
 
               
 
  9.6    Haynesville Expense Reimbursement     40  
 
               
 
  9.7    Haynesville Expansion Cost Overruns     40  
 
               
 
  9.8    Financing     40  
 
               
 
  9.9    Permitted Investments     40  
 
                ARTICLE X DISSOLUTION, LIQUIDATION, AND TERMINATION     40  
 
               
 
  10.1    Dissolution     40  
 
               
 
  10.2    Winding Up and Termination.     41  
 
               
 
  10.3    Deficit Capital Accounts     42  
 
               
 
  10.4    Statement of Dissolution     42  

 



--------------------------------------------------------------------------------



 



                  ARTICLE XI EXCULPATION AND INDEMNIFICATION     42  
 
               
 
  11.1    Exculpation.     42  
 
               
 
  11.2    Indemnification.     43  
 
               
 
  11.3    Indemnification Procedures.     44  
 
               
 
  11.4    Expenses     46  
 
               
 
  11.5    Insurance     46  
 
               
 
  11.6    Acts Performed Outside the Scope of the Partnership     46  
 
               
 
  11.7    Attorneys’ Fees     46  
 
               
 
  11.8    Subordination of Other Rights to Indemnity     47  
 
               
 
  11.9    Survival of Indemnity Provisions     47  
 
               
 
  11.10    Reimbursement Obligation     47  
 
                ARTICLE XII REPRESENTATIONS, WARRANTIES AND COVENANTS     47  
 
               
 
  12.1    Representations, Warranties and Covenants     47  
 
                ARTICLE XIII GENERAL PROVISIONS     48  
 
               
 
  13.1    Offset     48  
 
               
 
  13.2    Notices     48  
 
               
 
  13.3    Entire Agreement     49  
 
               
 
  13.4    Waivers     49  
 
               
 
  13.5    Amendment or Restatement     49  
 
               
 
  13.6    Binding Effect     49  
 
               
 
  13.7    Governing Law; Jurisdiction     49  
 
               
 
  13.8    Severability     49  
 
               
 
  13.9    Tax Disclosure Authorization     50  
 
               
 
  13.10    Further Assurances     50  
 
               
 
  13.11    Waiver of Certain Rights     50  
 
               
 
  13.12    No Third Party Beneficiary     50  
 
               
 
  13.13    Counterparts     50  
 
               
 
  13.14    Reliance on Counsel     50  

 



--------------------------------------------------------------------------------



 



Attachments

     
Schedule 1
  Partners; GP Units; Sharing Ratios
Schedule 2
  Initial MC Members
Schedule 3(a)
  Initial Officers
Schedule 3(b)
  Delegation of Authority to Officers
Schedule 4
  Initial Senior Management Team
Exhibit A
  Form of Master Services Agreement
Exhibit B
  Area of Mutual Interest
Exhibit C
  Haynesville Expansion Project
Exhibit D
  Transfer Rights
Exhibit E
  Initial Operating Budget
Exhibit F
  Haynesville Expansion Budget
Exhibit G
  Insurance
Annex 1
  Form of GP Unit Certificate

 



--------------------------------------------------------------------------------



 



GLOSSARY OF DEFINED TERMS
The location of the definition of each capitalized term used in this Agreement
is set forth in this Glossary:

         
Act
    2  
Adjusted Capital Account
    2  
Adoption Agreement
    D-6  
Affiliate
    2  
Agreement
    1  
Alinda Investor 1
    1  
Alinda Investor 2
    1  
Alinda Investors
    1  
AMI Agreement
    40  
Area of Mutual Interest
    2  
Authorized Representatives
    2  
Available Cash
    3  
Book Value
    3  
Budget
    4  
Business Day
    4  
Call Amount
    19  
Call Notice
    19  
Capital Account
    4  
Capital Contribution
    4  
Certificate
    1  
Claim Notice
    45  
Claims
    43  
Code
    5  
Confidential Information
    5  
Consolidated EBITDA
    5  
Consolidated Interest Expense
    6  
Consolidated Net Income
    6  
Contract
    6  
Contribution Agreement
    1  
Control
    6  
Controlled by
    6  
Controlling
    6  
Co-Sale Buyer
    D-4  
Co-Sale Electing Partner
    D-4  
Co-Sale Notice
    D-4  
Co-Sale Offer
    D-4  
Co-Sale Seller
    D-4  
Covered Person
    6  
CPI Price Factor
    7  
Depreciation
    7  
Disposing Partner
    D-2  
Disposition Notice
    D-2  
Dissolution Event
    41  
Economic Risk of Loss
    7  
Effective Date
    1  
Electing Partner
    19  
Election Period
    19  
Exchange Act
    7  
Exercising ROFO Partners
    D-2  
Expansion Capital Expenditures
    7  
FMV
    D-7  
Forfeited GP Units
    17  
Formation Date
    1  
GAAP
    38  
GE Investor
    1  
Governmental Authority
    8  
GP Unit
    16  
Haynesville Expansion Budget
    8  
Haynesville Expansion Project
    8  
HSR Act
    8  
Indemnified Party
    45  
Indemnitee
    47  
Indemnitor
    47  
Indemnity Loss
    8  
Indirect Transfer
    8  
Indirect Transfer Election Period
    D-5  
Indirect Transfer GP Units
    D-5  
Indirect Transfer Notice
    D-5  
Indirect Transfer Over-Allotment AmountD-5
       
Indirect Transfer Participating Partner
    D-5  
Indirect Transfer Sale Price
    D-5  
Initial Capital Contributions
    18  
Investment Company Act
    9  
Investment Grade Entity
    9  
Investor Partners
    9  
Laws
    9  
Losses
    12  
Maintenance Capital Expenditures
    9  
Management Committee
    26  
Management Company
    9  
Management Person
    9  

 



--------------------------------------------------------------------------------



 



         
Material Contract
    9  
MC Member
    26  
Minimum Gain
    10  
MSA
    10  
National Securities Exchange
    D-3  
Nonrecourse Deductions
    10  
Operating Budget
    10  
Original Agreement
    1  
Outside Activities
    40  
Over-Allotment Amount
    19  
Partner
    11  
Partner Nonrecourse Debt
    11  
Partner Nonrecourse Debt Minimum Gain11
       
Partner Nonrecourse Deductions
    11  
Partnership
    1  
Partnership Business
    15  
Partnership Interests
    11  
Partnership Specific Opportunity
    11  
Permitted Investments
    11  
Permitted Merger Transaction
    8  
Permitted Transfer
    11  
Person
    12  
Pipeline Construction Contract
    33  
Profits
    12  
Proposed Co-Sale Transfer
    D-4  
Regency HIG
    1  
Regulatory Allocations
    24  
Regulatory Requirement
    D-7  
Reimbursable Costs
    48  
Reimbursed Partner
    48  
Reimbursing Partner
    48  
RIGS SPE
    1  
ROFO Over-Allotment Amount
    D-2  
ROFO Partners
    D-2  
ROFO Partners Election Period
    D-2  
Sale GP Units
    D-2  
Sale Price
    D-2  
Securities Act
    13  
Senior Management Team
    34  
Sharing Ratio
    13  
Sole Discretion
    13  
Tax Matters Partner
    36  
Term
    15  
Third Party Claim
    45  
Transfer
    13  
Transferred
    13  
Transferred Partner
    D-5  
Transferring
    13  
Treasury Regulations
    13  
Ultimate Parent
    13  
Under Common Control with
    6  
Withdraw
    14  
Withdrawal
    14  
Withdrawing
    14  
Withdrawn
    14  
Withdrawn Partner
    17  

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT
OF
RIGS HAYNESVILLE PARTNERSHIP CO.
(a Delaware general partnership)
     This Amended and Restated General Partnership Agreement (this “Agreement”)
of RIGS Haynesville Partnership Co., a Delaware general partnership (the
“Partnership”), dated as of March 17, 2009 (the “Effective Date”), is adopted,
executed and agreed to, for good and valuable consideration, by and among
Regency Haynesville Intrastate Gas LLC, a Delaware limited liability company
(“Regency HIG”), EFS Haynesville, LLC, a Delaware limited liability company (“GE
Investor”), Alinda Gas Pipeline I, L.P., a Delaware limited partnership (“Alinda
Investor 1”) and Alinda Gas Pipeline II, L.P., a Delaware limited partnership
(“Alinda Investor 2” and collectively with Alinda Investor 1, the “Alinda
Investors”).
RECITALS
     WHEREAS, Regency HIG and RIGS SPE LLC, a Delaware limited liability company
(“RIGS SPE”) formed the Partnership as a Delaware general partnership under and
pursuant to the Act on March 9, 2009 (the “Formation Date”), and caused a
statement of partnership existence to be filed with the Secretary of State of
the State of Delaware on March 9, 2009 (such statement of existence, as amended
or restated from time to time in accordance with this Agreement, is referred to
herein as the “Certificate”);
     WHEREAS, Regency HIG and RIGS SPE entered into the Partnership’s initial
General Partnership Agreement on March 9, 2009 (the “Original Agreement”);
     WHEREAS, Regency HIG, Alinda Investor 1, Alinda Investor 2 and General
Electric Capital Corporation, a Delaware corporation, entered into that certain
Contribution Agreement, dated as of February 26, 2009, (the “Contribution
Agreement”) pursuant to which, among other things, (a) Regency HIG agreed to
cause the Partnership to be formed prior to the Closing (as defined in the
Contribution Agreement), (b) the Partnership has become a party to the
Contribution Agreement by executing a joinder to the Contribution Agreement
dated as of the Effective Date, (c) Regency HIG has agreed to contribute to the
Partnership the RIGS Interests (as defined in the Contribution Agreement) in
exchange for certain GP Units of the Partnership and (d) each of GE Investor,
Alinda Investor 1 and Alinda Investor 2 has agreed to contribute to the
Partnership cash in exchange for certain GP Units of the Partnership, in each
case, subject to and in accordance with the terms of the Contribution Agreement;
     WHEREAS, prior to the Effective Date, General Electric Capital Corporation
has assigned its rights under the Contribution Agreement to GE Investor;
     WHEREAS, on the Effective Date, the Partnership has entered into the MSA,
pursuant to which the Management Company will manage the day-to-day operations
of the Partnership

 



--------------------------------------------------------------------------------



 



Business (including the completion of the Haynesville Expansion Project) in
accordance with the terms of the MSA; and
     WHEREAS, the Partnership and the Partners now desire to amend and restate
the Original Agreement in its entirety to reflect the withdrawal of RIGS SPE as
a Partner, admit each of GE Investor, Alinda Investor 1 and Alinda Investor 2 as
a Partner and to reflect the agreement of the Partners as set forth herein.
     NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Partners stipulate and agree, as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
     1.1 Definitions. In addition to capitalized terms defined in the body of
this Agreement, capitalized terms used in this Agreement shall have the meanings
given to them in this Section 1.1. The Glossary, which follows the Table of
Contents of this Agreement, sets forth the location in this Agreement of the
definition for each capitalized term used herein.
     “Act” means the Delaware Revised Uniform Partnership Act (6 Del. C.
§15-101, et seq.), as amended from time to time.
     “Adjusted Capital Account” means the Capital Account maintained for each
Partner, (a) increased by any amounts that such Partner is obligated to restore
or is treated as obligated to restore under Treasury
Regulation Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5) and
(b) decreased by any amounts described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) with respect to such Partner.
     “Affiliate” means, with respect to any Person, any Person Controlling,
Controlled by, or Under Common Control with such Person.
     “Area of Mutual Interest” means that portion of the area within the State
of Louisiana that is designated as the “Area of Mutual Interest” on Exhibit B.
     “Authorized Representatives” means (a) with respect to the Partnership, any
of: (i) the Partnership’s Affiliates; and (ii) the MC Members, officers,
managers, employees, members, partners, agents and authorized representatives
(including attorneys, accountants, consultants, bankers, lenders and financial
advisors) of the Partnership and the Partnership’s Affiliates and (b) with
respect to a Partner, any of: (i) such Partner’s Affiliates; (ii) the directors,
officers, managers, employees, members, stockholders, partners, owners, agents
and authorized representatives (including attorneys, accountants, consultants,
bankers, lenders and financial advisors) of such Partner and such Partner’s
Affiliates; and (iii) the Persons who are (or who are prospective) beneficial
owners of direct or indirect interests in such Partner or lenders to such
Partner or its Affiliates.

-2-



--------------------------------------------------------------------------------



 



     “Available Cash” means, the amount of cash, as determined by the Management
Committee, for each calendar quarter, without duplication:
     (a) the sum of all cash and cash equivalents of the Partnership and its
subsidiaries on hand at the end of such calendar quarter, less
     (b) prior to the completion of the Haynesville Expansion Project, any cash
on hand at the end of such calendar quarter contributed by the Partners in
connection with the Initial Capital Contributions and any other Capital
Contribution related to the Haynesville Expansion Project, less
     (c) the amount of any cash reserves determined by the Management Committee,
in its reasonable discretion, to be necessary or appropriate to (i) provide for
the proper conduct of the business of the Partnership (including any expected
Maintenance Capital Expenditures and any Expansion Capital Expenditures)
subsequent to such calendar quarter or (ii) comply with Law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which the Partnership is a party or by which it is bound or its
assets are subject; provided, however, that cash reserves established, increased
or reduced by the Management Committee after the end of such calendar quarter
but on or before the date of determination of Available Cash with respect to
such calendar quarter shall be deemed to have been made, established, increased
or reduced, for purposes of determining Available Cash, within such calendar
quarter if the Management Committee so determines.
     Notwithstanding the foregoing, “Available Cash” with respect to the
calendar quarter in which a liquidation or dissolution of the Partnership occurs
and any subsequent calendar quarter shall be deemed to equal zero.
     “Book Value” means, with respect to any property, such property’s adjusted
basis for federal income tax purposes, except as follows:
     (a) the initial Book Value of any property contributed by a Partner to the
Partnership shall be the fair market value of such property as reasonably
determined by the Management Committee;
     (b) the Book Values of all properties shall be adjusted to equal their
respective fair market values as determined by the Management Committee in
connection with (i) the acquisition of an interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis capital contribution
to the Partnership, (ii) the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership, (iii) the grant of an interest in the Partnership (other than a
de minimis interest) as consideration for the provision of services to or for
the benefit of the Partnership by an existing Partner acting in a Partner
capacity, or by a new Partner acting in a Partner capacity or in anticipation of
becoming a Partner, (iv) the liquidation of the Partnership within the meaning
of Treasury Regulation Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to
Section 708(b)(1)(B) of the Code), or (v) any other event to the extent
determined by the Management Committee to be

-3-



--------------------------------------------------------------------------------



 



necessary to properly reflect Book Values in accordance with the standards set
forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(q);
     (c) the Book Value of any property distributed to a Partner shall be the
fair market value of such property as reasonably determined by the Management
Committee; and
     (d) the Book Values of all properties shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such property pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulation Section 1.704 1(b)(2)(iv)(m) and clause (f) of the
definition of Profits and Losses or Section 6.2(b)(vii); provided, however, Book
Value shall not be adjusted pursuant to this clause (d) to the extent the
Management Committee reasonably determines that an adjustment pursuant to clause
(b) hereof is necessary or appropriate in connection with the transaction that
would otherwise result in an adjustment pursuant to this clause (d).
     If the Book Value of property has been determined or adjusted pursuant to
clauses (b) or (d) hereof, such Book Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such property for purposes of
computing Profits and Losses and other items allocated pursuant to Article VI.
     “Budget” means any budget approved by the Management Committee (as such
budget may be amended from time to time by the Management Committee), including
the Haynesville Expansion Budget and any Operating Budget.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks are authorized or required by Law to be closed in Dallas, Texas.
     “Capital Account” means the account maintained by the Partnership for each
Partner in accordance with Section 5.6.
     “Capital Contribution” means, with respect to any Partner, the amount of
money and the fair market value, as determined by the Management Committee, of
any property (other than money) contributed to the Partnership by such Partner.
Any reference in this Agreement to the Capital Contribution of a Partner shall
include its pro rata share of any Capital Contribution of its predecessors in
interest.
     “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time. All references herein to sections of the Code shall include
any corresponding provision or provisions of succeeding Law.
     “Confidential Information” shall mean all information provided or made
available by or on behalf of the Partnership or its Authorized Representatives
to a Partner or its Authorized Representatives, including all information, data,
reserve reports or other reports, interpretations, contract terms and
conditions, forecasts and records containing or otherwise reflecting information
concerning the Partnership or its Affiliates, potential counterparties or
customers or their Affiliates, potential projects, business plans or

-4-



--------------------------------------------------------------------------------



 



proposals, market or economic data, identities of actual or potential
counterparties or customers, designs, concepts, trade secrets and other
business, operational or technical information (irrespective of the form of
communication of such information) and together with analyses, compilations,
studies or other documents, whether prepared by or on behalf of a Partner or its
Authorized Representatives, which contain or otherwise reflect such information
(irrespective of the form of communication of such information). “Confidential
Information” also includes information of third parties that is subject to any
third-party confidentiality agreements. Notwithstanding the foregoing,
Confidential Information shall not include the following: (a) information which
at the time of disclosure by or on behalf of the Partnership is publicly
available or which later becomes publicly available through no act or omission
of the disclosing Partner or its Authorized Representatives; (b) information
which a Partner can demonstrate was in its possession on a non-confidential
basis prior to disclosure by or on behalf of the Partnership hereunder;
(c) information received by a Partner from a third party who is not prohibited
from transmitting the information by a contractual, legal or fiduciary
obligation; or (d) information which a Partner can demonstrate was independently
developed by it or for it and which was not derived or obtained, in whole or in
part, from Confidential Information or from the Partnership or its Authorized
Representatives hereunder.
     “Consolidated EBITDA” means, for any period, the Consolidated Net Income
for such period plus, without duplication and in accordance with GAAP and to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of (a) income tax expense, (b) Consolidated Interest
Expense and amortization or write-off of debt issuance costs and commissions,
discounts and other fees and charges associated with indebtedness,
(c) depreciation, depletion and amortization expense, (d) amortization of
intangibles and organization costs, (e) any extraordinary or non-recurring
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business) and (f) any other
non-cash charges, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income (except
to the extent deducted in determining Consolidated Interest Expense), (ii) any
extraordinary or non-recurring income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business, in each case in accordance with GAAP) and (iii) any other
non-cash income, all as determined on a consolidated basis.
     “Consolidated Interest Expense” means, with respect to the Partnership and
its subsidiaries on a consolidated basis for any fiscal period, total interest
expenses of the Partnership and its subsidiaries in such fiscal period which are
classified as interest expense on the consolidated financial statements of the
Partnership and its subsidiaries, all as determined in conformity with GAAP.
     “Consolidated Net Income” means, with respect to the Partnership and its
subsidiaries on a consolidated basis, for any fiscal period, without
duplication, the net income (or loss) of Partnership and its subsidiaries after
allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided, that there

-5-



--------------------------------------------------------------------------------



 



shall be excluded from such net income (or loss) (to the extent otherwise
included therein) the following: (a) the net income (or loss) for such period of
any Person that is not a subsidiary, or that is accounted for by the equity
method of accounting; (b) the net income (or loss) during such period of any
subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or governmental requirement applicable to such subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP;
(c) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; and (d) any
gains or losses attributable to writeups or writedowns of assets.
     “Contract” means any contract, commitment, lease, license, mortgage, bond,
note or other instrument evidencing indebtedness, or other legally binding
agreement, in each case containing terms that remain executory, and all
amendments thereof, but excluding any permits or employee benefit plans.
     “Control”, including the correlative terms “Controlling”, “Controlled by”
and “Under Common Control with”, means possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. For the purposes of the preceding
sentence, Control shall be deemed to exist when a Person possesses, directly or
indirectly, through one or more intermediaries (a) more than 50% of the
outstanding voting interests thereof and (b) more than 25% of the economic or
beneficial interest therein.
     “Covered Person” means, in each case, whether or not a Person continues to
have the applicable status referred to in the following list: a Partner, a MC
Member, any Affiliate of a Partner (other than the Management Company), any
officers of the Partnership (whether or not such officers are employees of the
Partnership), any member of the Senior Management Team, any officers, directors,
members, managers, stockholders, partners, owners, employees, representatives or
agents of any Partner, or of any of their respective Affiliates (other than the
Management Company); any employee or agent of the Partnership or its Affiliates
(other than the Management Company); and any Tax Matters Partner.
     “CPI Price Factor” means a fraction, the numerator of which shall be the
most recent publication of the Consumer Price Index for All Urban Consumers,
published by the U.S. Department of Labor, Bureau of Labor Statistics as of the
date of escalation, and the denominator of which shall be the most recent
publication of Consumer Price Index for All Urban Consumers, published by the
U.S. Department of Labor, Bureau of Labor Statistics as of the date one year
prior to such date of escalation; provided, that if such index is discontinued,
any successor or substitute index, which, in the Management Committee’s
reasonable opinion, is most nearly equivalent to such index.
     “Depreciation” means, for each taxable year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes

-6-



--------------------------------------------------------------------------------



 



with respect to property for such taxable year, except that with respect to any
property the Book Value of which differs from its adjusted tax basis for federal
income tax purposes and which difference is being eliminated by use of the
remedial allocation method pursuant to Treasury Regulation Section 1.704-3(d),
Depreciation for such taxable year shall be the amount of book basis recovered
for such taxable year under the rules prescribed by Treasury Regulation
Section 1.704-3(d)(2).
     “Economic Risk of Loss” has the meaning assigned to that term in Treasury
Regulation Section 1.752-2(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated by the Securities and
Exchange Commission thereunder.
     “Expansion Capital Expenditures” means cash expenditures for:
     (a) any transaction in which the Partnership or any of its subsidiaries
acquires (through an asset acquisition, merger, stock acquisition or other form
of investment) control over all or a portion of the assets, properties or
business of another Person for the purpose of increasing for a period longer
than the short-term the operating capacity or operating income of the
Partnership or any of its subsidiaries from the operating capacity or operating
income of the Partnership and its subsidiaries existing immediately prior to
such transaction, or
     (b) any (i) additions or improvements to the capital assets owned by the
Partnership or any of its subsidiaries or (ii) acquisitions of existing, or the
construction of new or the improvement or replacement of existing, capital
assets, in each case if such additions, improvements, acquisitions, replacements
or construction is made to increase for a period longer than the short-term the
operating capacity or operating income of the Partnership of its subsidiaries
from the operating capacity or operating income of the Partnership and its
subsidiaries existing immediately prior to such addition, improvement,
replacement, acquisition or construction.
     For purposes of this definition, the short-term generally refers to a
period not exceeding 12 months.
     “Governmental Authority” means any federal, state or local governmental
authority; a state, commonwealth, territory or district thereof; a county or
parish; a city, town, township, village or other municipality; a district, ward
or other subdivision of any of the foregoing; any executive, legislative or
other governing body of any of the foregoing; any agency, authority, board,
department, system, service, office, commission, committee, council or other
administrative body of any of the foregoing; any court or other judicial body;
and any officer, official or other representative of any of the foregoing.
     “Haynesville Expansion Budget” means the budget attached as Exhibit F, as
it may be amended or modified from time to time in accordance with the terms of
this Agreement.

-7-



--------------------------------------------------------------------------------



 



     “Haynesville Expansion Project” means the expansion project in the
Haynesville Shale region of Louisiana as more particularly described in
Exhibit C, which is expected to be completed in accordance with the schedule set
forth in Exhibit C.
     “HSR Act” means the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976,
as amended from time to time.
     “Indemnity Loss” means any item of Partnership loss or deduction that gives
rise to an indemnity payment to the Partnership by Regency HIG pursuant to
Article 5 of the Contribution Agreement.
     “Indirect Transfer” means, with respect to any Partner, any transfer,
assignment, sale, conveyance, license, lease or partition of any interests in
any Person that results in the Ultimate Parent of such Partner ceasing to
Control such Partner; provided, however, that no Indirect Transfer shall occur
or be deemed to occur with respect to any Partner upon the occurrence of a
merger, combination or consolidation of the Ultimate Parent of such Partner so
long as, after giving effect to such merger, combination or consolidation, the
surviving entity of such merger, combination or consolidation continues to
Control such Partner (a “Permitted Merger Transaction”). Notwithstanding the
foregoing, an Indirect Transfer shall not include any pledge, hypothecation or
encumbrance of any interests in any Person that Controls any Partner for
security purposes pursuant to a bona fide arms’ length transaction, but shall
include any direct transfer, assignment, sale, conveyance, license, lease, or
partition of such interests upon the foreclosure (or in lieu of foreclosure) of
any such pledge, hypothecation or encumbrance to the extent such direct
transfer, assignment, sale, conveyance, license, lease, or partition results in
the Ultimate Partner of such Partner ceasing to Control such Partner. For the
avoidance of doubt, any transfer, assignment, sale, conveyance, license, lease
or partition that results from any issuance of interests by the Ultimate Parent
of any Partner shall not be an Indirect Transfer with respect to such Partner.
     “Investor Partners” means, as of the relevant date, all of the Partners
other than Regency HIG or any Partner that is an Affiliate of Regency HIG as of
such date.
     “Investment Company Act” means the United States Investment Company Act of
1940, as amended from time to time, and the rules and regulations promulgated by
the Securities and Exchange Commission thereunder.
     “Investment Grade Entity” means a Person with a rating equal to or higher
than Baa3 (or the equivalent) by Moody’s Investors Service, Inc. (or any
successor to the rating agency business thereof) or BBB- (or the equivalent) by
Standards & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc.
(or any successor to the rating agency business thereof).
     “Laws” means any applicable constitutional provision, statute, act
(including the Act), code (including the Code), law, regulation, rule,
ordinance, order, decree, ruling, proclamation, resolution, judgment, decision,
declaration or interpretative or advisory opinion or letter of a Governmental
Authority having valid jurisdiction.

-8-



--------------------------------------------------------------------------------



 



     “Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to or replacement of the capital
assets owned by the Partnership or any of its subsidiaries or for the
acquisition of existing, or the construction or development of, new capital
assets) if such expenditures are made to maintain, including for a period longer
than the short-term, the operating capacity or operating income of the
Partnership. “Maintenance Capital Expenditures” shall not include Expansion
Capital Expenditures. For purposes of this definition, the short-term generally
refers to a period not exceeding 12 months.
     “Management Company” means Regency Employees Management LLC.
     “Management Person” means, in each case, whether or not a Person continues
to have the applicable status referred to in the following list: a MC Member or
an officer of the Partnership.
     “Material Contract” means:
     (a) any Contract guarantying the obligations of any other Person or
granting a lien on any of the Partnership’s assets to secure the obligations of
any other Person;
     (b) any swap, exchange, commodity option or hedging agreement, including
all master agreements and any confirmations issued pursuant thereto;
     (c) any Contract involving a remaining commitment by the Partnership to pay
capital expenditures in excess of $1,000,000;
     (d) any Contract for the lease or sublease of real property involving
aggregate payments in excess of $500,000 in any calendar year;
     (e) any Contract for the lease of personal property involving aggregate
payments in excess of $500,000 in any calendar year;
     (f) any natural gas transportation Contract that individually contains a
minimum fixed daily quantity of gas that exceeds 30,000 MMBtu;
     (g) any consulting Contract providing annual compensation in excess of
$100,000 that cannot be terminated by the Partnership on 60 days or less notice
without premium or penalty;
     (h) any Contract that purports to limit the freedom of the Partnership to
compete in any line of business or in any geographic area;
     (i) any partnership, joint venture or other similar Contracts providing for
the sharing of profits of the Partnership with any third party; and
     (j) except for Contracts of the nature described in clauses (a) through
(i) above (without regard to any dollar threshold described in such clauses),
each Contract involving aggregate payments by or to the Partnership in excess of
$500,000 in any

-9-



--------------------------------------------------------------------------------



 



future calendar year that cannot be terminated by the Partnership on 60 days or
less notice without premium or penalty.
     “Minimum Gain” has the meaning assigned to the term “partnership minimum
gain” in Treasury Regulation Section 1.704-2(d).
     “MSA” means the Master Services Agreement dated as of the Effective Date
between the Partnership and the Management Company substantially in the form
attached hereto as Exhibit A, as amended or modified from time to time in
accordance with this Agreement, pursuant to which the Management Company manages
the day-to-day operations of the Partnership Business.
     “Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulation Section 1.704-2(b).
     “Operating Budget” means, with respect to any calendar year, the annual
operating budget (including Maintenance Capital Expenditures and any other
capital expenditures necessary to operate the Partnership Business but excluding
Expansion Capital Expenditures) of the Partnership for such calendar year
approved by the Management Committee in accordance with the terms of this
Agreement, as it may be amended or modified from time to time in accordance with
the terms of this Agreement. The Operating Budget as of the Effective Date is
attached as Exhibit E.
     “Partner” means any Person (but not any Affiliate or entity in which such
Person has an interest) executing this Agreement and any Person admitted as a
Partner pursuant to the provisions of this Agreement, in such Person’s capacity
as a Partner of the Partnership. Such terms do not include any Person or Persons
who have ceased to be Partners of the Partnership.
     “Partner Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).
     “Partner Nonrecourse Debt Minimum Gain” has the meaning assigned to the
term “partner nonrecourse debt minimum gain” in Treasury
Regulation Section 1.704-2(i)(2).
     “Partner Nonrecourse Deductions” has the meaning assigned to the term
“partner nonrecourse deductions” in Treasury Regulation Section 1.704-2(i)(1).
     “Partnership Interests” means the interest of a Partner, in its capacity as
such, in the Partnership, including rights to distributions (liquidating or
otherwise), allocations, information, all other rights, benefits and privileges
enjoyed by that Partner (under the Act, the Certificate, this Agreement or
otherwise) in its capacity as a Partner and otherwise to participate in the
management of the Partnership; and all obligations, duties and liabilities
imposed on that Partner (under the Act, the Certificate, this Agreement, or
otherwise) in its capacity as a Partner.

-10-



--------------------------------------------------------------------------------



 



     “Partnership Specific Opportunity” means any intrastate and/or interstate
natural gas transmission infrastructure assets the sole purpose of which are to
increase the available capacity of the Partnership’s existing natural gas
transmission infrastructure assets.
     “Permitted Investments” means an investment in (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition and (b) money market funds
substantially all of whose assets are comprised of securities of the types
described in clause (a) above.
     “Permitted Transfer” means (a) any Transfer by a Partner to its Ultimate
Parent or to any Person that is Controlled by such Ultimate Parent, (b) for so
long as Regency HIG and GE Investor are Affiliates, any Transfer by GE Investor
(or its Affiliates) to Regency HIG (or its Affiliates) or by Regency HIG (or its
Affiliates) to GE Investor (or its Affiliates) and (c) for so long as the Alinda
Investors are Affiliates, any Transfer by Alinda Investor 1 (or its Affiliates)
to Alinda Investor 2 (or its Affiliates) or by Alinda Investor 2 (or its
Affiliates) to Alinda Investor 1 (or its Affiliates).
     “Person” means any natural person, limited liability company, corporation,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust, or
other organization, whether or not a legal entity, and any government or agency
or political subdivision thereof.
     “Profits” or “Losses” means, for each taxable year, an amount equal to the
Partnership’s taxable income or loss for such taxable year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):
     (a) any income of the Partnership that is exempt from federal income tax
and not otherwise taken into account in computing Profits and Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;
     (b) any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise
taken into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses” shall be subtracted from such taxable income or loss;
     (c) in the event the Book Value of any asset is adjusted pursuant to clause
(b) or clause (c) of the definition of Book Value, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the Book Value
of the asset) or an item of loss (if the adjustment decreases the Book Value of
the asset) from the disposition of such asset and shall be taken into account
for purposes of computing Profits or Losses;

-11-



--------------------------------------------------------------------------------



 



     (d) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;
     (e) in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such taxable year;
     (f) to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code Section 734(b) is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Account balances as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or an item of loss (if the adjustment decreases such basis)
from the disposition of such asset and shall be taken into account for purposes
of computing Profits or Losses;
     (g) any items that are allocated pursuant to Sections 6.2(b) and (c) shall
be determined by applying rules analogous to those set forth in clauses
(a) through (g) hereof but shall not be taken into account in computing Profits
and Losses; and
     (h) any Indemnity Loss and any items of Depreciation or other items of
deduction or loss specially allocated to Regency HIG pursuant to Section 6.2(a)
shall not be taken into account in computing Profits or Losses.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated by the Securities and Exchange
Commission thereunder.
     “Sharing Ratio” means, with respect to any Partner, the percentage derived
by dividing (a) the number of GP Units held by such Partner as of the time of
determination, by (b) the number of GP Units held by all of the Partners as of
the time of determination. The initial Sharing Ratio of each Partner is set
forth opposite such Partner’s name on Schedule 1 in the column titled “Sharing
Ratio”.
     “Sole Discretion” means, with respect to any Person, such Person’s sole and
absolute discretion (a) with or without cause, (b) subject to such conditions
(if any) as such Person may deem appropriate and (c) without taking into account
the interests of, and without incurring liability to, the Partnership, any
Partner, any MC Member or any officer or employee of the Partnership (or any
Affiliate of the foregoing).
     “Transfer”, including the correlative terms “Transferring” and
“Transferred”, means any direct transfer, assignment, sale, conveyance, license,
lease, or partition of any GP Units, and includes any “involuntary transfer”
such as a sale of any part of the GP Units therein in connection with any
bankruptcy or similar insolvency proceedings, or any other disposition of any GP
Units. A Transfer shall not include any pledge, hypothecation or encumbrance of
any GP Units for security purposes pursuant to a bona

-12-



--------------------------------------------------------------------------------



 



fide arms’ length transaction, but shall include any direct transfer,
assignment, sale, conveyance, license, lease, or partition of GP Units upon the
foreclosure (or in lieu of foreclosure) of any such pledge, hypothecation or
encumbrance. For the avoidance of doubt, Transfer does not include any direct or
indirect transfer, assignment, sale, conveyance, license, lease, or partition of
any interests in any Person that directly or indirectly owns any interest in any
Partner.
     “Treasury Regulations” means the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code.
     “Ultimate Parent” means (a) with respect to Regency HIG, Regency Energy
Partners LP, (b) with respect to GE Investor, General Electric Capital
Corporation, (c) with respect to Alinda Investor 1 and Alinda Investor 2, Alinda
Capital Partners LLC or any other Person that is directly (but not indirectly)
Controlled by the Person (or Persons) that Controls Alinda Capital Partners LLC
as of the Effective Date, and (d) with respect to any other Partner, the Person
designated by the Management Committee reasonably and in good faith as the
ultimate Person that Controls such Partner upon its admission as a Partner;
provided, that any MC Member designated by such Partner shall not be entitled to
participate in such designation by the Management Committee. In addition, the
Management Committee shall designate reasonably and in good faith the new
“Ultimate Parent” of a Partner following any Permitted Merger Transaction with
respect to the previous Ultimate Parent of such Partner; provided, that any MC
Member designated by such Partner shall not be entitled to participate in such
designation by the Management Committee.
     “Withdraw” including the correlative terms “Withdrawn”, “Withdrawing” and
“Withdrawal”, means the withdrawal, resignation or retirement of a Partner from
the Partnership as a partner. Such terms shall not include any Transfer of GP
Units in accordance with the terms of this Agreement, even though the Partner
making such a Transfer may cease to be a Partner as a result of such Transfer.
     1.2 Construction. In this Agreement, unless a clear contrary intention
appears (a) the singular includes the plural and vice versa; (b) reference to a
Person includes such Person’s successors and assigns but, in the case of a
Partner, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) reference to any gender includes each other gender;
(d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of this Agreement; (e) reference to any Section, Article,
Schedule, Exhibit or Annex means such Section, Article, Schedule, Exhibit or
Annex of this Agreement, and references in any Section, Article, Schedule,
Exhibit or Annex or definition to any clause means such clause of such Section,
Article, Schedule, Exhibit or Annex or definition; (f) “hereunder,” “hereof,”
“hereto” and words of similar import are references to this Agreement as a whole
and not to any particular provision hereof; and (g) the word “or” is not
exclusive, and the word “including” (in its various forms) means including
without limitation. Section titles and headings in this Agreement are inserted
for convenience of reference only and are not intended to be a part of, or to
affect the meaning or interpretation of,

-13-



--------------------------------------------------------------------------------



 



this Agreement. Each accounting term not otherwise defined in this Agreement has
the meaning commonly applied to it in accordance with GAAP. All references to
money refer to the lawful currency of the United States.
ARTICLE II
ORGANIZATION
     2.1 Formation. Regency HIG and RIGS SPE formed the Partnership on the
Formation Date under and pursuant to the Act, and caused the Certificate to be
filed with the Secretary of State of the State of Delaware on March 9, 2009, in
accordance with and pursuant to the Act. All actions by Regency HIG and RIGS SPE
in making such filing are hereby ratified, adopted and approved. The rights and
liabilities of the Partners will be determined pursuant to the Act and this
Agreement. To the extent that there is any conflict or inconsistency between any
provision of this Agreement and any non-mandatory provision of the Act, the
provisions of this Agreement shall control and take precedence.
     2.2 Name. The name of the Partnership is “RIGS Haynesville Partnership
Co.”, and all Partnership business must be conducted in that name.
     2.3 Registered Office; Registered Agent; Principal Office; Other Offices.
The registered office of the Partnership required by the Act to be maintained in
the State of Delaware shall be the office of the initial registered agent named
in the Certificate or such other office (which need not be a place of business
of the Partnership) as the Management Committee may designate in the manner
provided by Law. The registered agent of the Partnership in the State of
Delaware shall be the initial registered agent named in the Certificate or such
other Person or Persons as the Management Committee may designate in the manner
provided by Law. The principal office of the Partnership shall be at such place
as the Management Committee may designate, which need not be in the State of
Delaware, and the Partnership shall maintain records there or at such other
place as the Management Committee shall designate and shall keep the street
address of such principal office at the registered office of the Partnership in
the State of Delaware. The Partnership may have such other offices as the
Management Committee may designate.
     2.4 Purpose. The purposes of the Partnership are to (a) engage in the
natural gas transportation business in the Area of Mutual Interest,
(b) construct, acquire, own and/or operate the Haynesville Expansion Project or
other expansions of natural gas transportation assets in the Area of Mutual
Interest approved by the Management Committee or any natural gas assets and
other assets acquired by the Partnership in accordance with the AMI Agreement,
(c) engage in any other business approved by the Management Committee in
accordance with Section 7.1(b)(xviii), (d) fulfill the obligations of the
Partnership pursuant to any contract entered into by the Partnership or under
which the Partnership has assumed obligations of any Person, and (e) engage in
any other business or activity that now or in the future may be necessary,
incidental, proper, advisable or convenient to accomplish the foregoing purposes
and that is not forbidden by applicable Law (collectively, the “Partnership
Business”).
     2.5 Foreign Qualification. Prior to the Partnership’s conducting business
in any jurisdiction other than Delaware, to the extent required by Law, the
Management Committee

-14-



--------------------------------------------------------------------------------



 



shall cause the Partnership to comply, to the extent procedures are available
and those matters are reasonably within the control of the Management Committee,
with all requirements necessary to qualify the Partnership as a foreign
partnership in such jurisdiction. At the request of the Management Committee,
each Partner shall execute, acknowledge, swear to and deliver all certificates
and other instruments conforming with this Agreement that are necessary or
appropriate to qualify, continue and terminate the Partnership as a foreign
partnership in all such jurisdictions in which the Partnership may conduct
business.
     2.6 Term. The period of existence of the Partnership (the “Term”) commenced
on the Formation Date and shall end at such time as a statement of dissolution
is filed with the Secretary of State of the State of Delaware in accordance with
Section 10.4.
ARTICLE III
PARTNERS; GP UNITS
     3.1 Partners. As of the Effective Date, Regency HIG, GE Investor, Alinda
Investor 1 and Alinda Investor 2 are the Partners. The name and mailing address
of each Partner is listed on Schedule 1 in the column titled “Partners”.
     3.2 GP Units.
     (a) The Partnership Interests of the Partnership shall be issued in unit
increments (each, a “GP Unit”). The number of GP Units held by each Partner is
set forth opposite such Partner’s name on Schedule 1 in the column titled “GP
Units”.
     (b) The GP Units shall be evidenced by GP Unit certificates. The form of
certificate evidencing ownership of GP Units is attached as Annex 1. The
Partnership may issue no more than one certificate representing any of the same
GP Units to each Partner. The GP Unit certificates shall be consecutively
numbered (or otherwise identified), exhibit the holder’s name and number of GP
Units, and signed by at least two MC Members. The name of each Person to whom
the GP Unit certificates are issued, its Capital Contributions and the
respective dates of issue shall be entered in the certificate register of the
Partnership. The Management Committee may determine the conditions upon which a
new certificate may be issued in place of a certificate which is alleged to have
been lost, stolen or destroyed and may require the owner of such certificate or
its legal representative to give a bond, with sufficient surety, to indemnify
the Partnership and the other Partners against any and all Claims that may arise
by reason of the issuance of a new certificate in the place of the one so lost,
stolen or destroyed.
     (c) The Partnership shall be entitled to recognize the exclusive right of a
Person registered on its books as the owner of its GP Units and shall not be
bound to recognize any equitable or other claim to or interest in such GP Units
on the part of any Person other than such registered owner, whether or not it
shall have express or other notice thereof, except as otherwise provided by Law.
     3.3 Transfers of GP Units. The GP Units shall be subject to, and the
Partners shall comply with, the terms set forth on Exhibit D governing, among
other matters, the Transfer of the GP Units.

-15-



--------------------------------------------------------------------------------



 



ARTICLE IV
WITHDRAWAL
     4.1 No Voluntary Withdrawal. A notice by a Partner that it has Withdrawn
from the Partnership shall be in breach of this agreement and shall be deemed to
effect a wrongful Withdrawal.
     4.2 Deemed Withdrawal. A Partner shall be deemed to have Withdrawn from the
Partnership immediately, without any further action on the part of such Partner
or the Partnership, only on the occurrence of any event (i) that makes it
unlawful for the Partner to continue to be a Partner, (ii) that makes it
unlawful for the Partnership to carry on the Partnership Business with that
Partner or (iii) specified in Section 15-601(6) of the Act. A Partner shall not
be deemed to have Withdrawn from the Partnership for any events not specified in
Section 4.1 or this Section 4.2.
     4.3 Effect of Withdrawal. If a Partner Withdraws as contemplated in Section
4.1 or is deemed to have Withdrawn under Section 4.2 (a “Withdrawn Partner”),
then the following provisions shall apply in connection with such Withdrawal,
notwithstanding the provisions of the Act:
     (a) The Withdrawn Partner shall cease to be a Partner for all purposes
immediately upon the occurrence of the applicable Withdrawal event.
     (b) The Withdrawn Partner shall not be entitled to receive any
distributions from the Partnership except as set forth in Section 4.3(f), and
the Withdrawn Partner shall not be entitled to exercise any voting or consent
rights with respect to Partnership matters or to receive any further information
from the Partnership. The Sharing Ratio of such Withdrawn Partner shall not be
taken into account in calculating the Sharing Ratios of the Partners for any
purposes.
     (c) The Withdrawn Partner must pay to the Partnership all amounts it owes
to the Partnership.
     (d) The Withdrawn Partner shall remain obligated for all liabilities it may
have under this Agreement with respect to the Partnership that accrue with
respect to the period prior to the Withdrawal.
     (e) Upon the occurrence of the applicable Withdrawal event or deemed
Withdrawal, (i) all of the GP Units held by such Withdrawn Partner (the
“Forfeited GP Units”) shall automatically, without any further action on the
part of the Withdrawn Partner or the Partnership, be redeemed, forfeited,
surrendered and transferred to the Partnership for no consideration (except as
otherwise provided in Section 4.3(f)), (ii) such Withdrawn Partner shall not be
entitled to any rights with respect to the Forfeited GP Units, (iii) any
certificates representing the Forfeited GP Units shall be null and void, and
(iv) any MC Member previously designated by such Withdrawn Partner shall be
deemed to be removed. If a Partner Withdraws as contemplated in Section 4.1,
then such Withdrawn Partner’s Capital Account shall be allocated among the
remaining Partners in the proportion that each Partner’s Sharing Ratio (at the
time of such allocation) bears to

-16-



--------------------------------------------------------------------------------



 



the total Sharing Ratio of all remaining Partners, or in such other proportion
as the remaining Partners may unanimously agree.
     (f) If a Partner is deemed to be a Withdrawn Partner pursuant to
Section 4.2, then the former Capital Account balance of the Withdrawn Partner
shall be recorded as a contingent obligation of the Partnership, and not as a
Capital Account, and such former Capital Account balance shall be paid by the
Partnership to such Withdrawn Partner solely out of 25% of the future
distributions (if any) that would have been made by the Partnership to the
Withdrawn Partner if the Forfeited GP Units remained outstanding after the date
of such Withdrawal; provided, that any amounts owed to the Partnership by such
Withdrawn Partner may be deducted from any such distributions. The rights of a
Withdrawn Partner under this Section 4.3(f) shall (i) be subordinate to the
rights of any other creditor of the Partnership, (ii) not include any right on
the part of the Withdrawn Partner to receive any interest or other amounts with
respect thereto; (iii) not require the Partnership to make any distribution (the
Withdrawing Partner’s rights under this Section 4.3(f) being limited to
receiving such portion of distributions as the Management Committee may, in its
Sole Discretion, decide to cause the Partnership to make); (iv) not require any
Partner to make a Capital Contribution or a loan to permit the Partnership to
make a distribution or otherwise to pay the Withdrawing Partner; and (v) not be
treated as a liability of the Partnership for purposes of Section 10.2. Any
portion of such Withdrawn Partner’s former Capital Account in excess of amounts
paid to it under this Section 4.3(f) shall be allocated among the remaining
Partners in proportion to each Partner’s Sharing Ratio or as the remaining
Partners otherwise unanimously agree.
     (g) Each Partner hereby constitutes and appoints the Partnership as its
agent and attorney-in-fact, in the event such Partner becomes a Withdrawn
Partner hereunder, for the purposes of executing and delivering any and all
documents necessary to effectuate the forfeiture of its GP Units in accordance
with this Section 4.3. This power-of-attorney, being coupled with an interest,
is irrevocable and shall survive the dissolution, disability or incapacitation
of any Partner.
ARTICLE V
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
     5.1 Initial Capital Contributions. On or prior to the Effective Date, each
of Regency HIG, GE Investor, Alinda Investor 1 and Alinda Investor 2 made,
pursuant to the terms of the Contribution Agreement, the Capital Contributions
to the Partnership as set forth below (the “Initial Capital Contributions”):
     (a) GE Investor contributed to the Partnership an amount in cash equal to
$126,500,000, and in exchange for such Capital Contribution, the Partnership
issued to GE Investor 126,500 GP Units;
     (b) Alinda Investor 1 contributed to the Partnership an amount in cash
equal to $308,531,000, and in exchange for such Capital Contribution, the
Partnership issued to Alinda Investor 1 308,531 GP Units;

-17-



--------------------------------------------------------------------------------



 



     (c) Alinda Investor 2 contributed to the Partnership an amount in cash
equal to $217,969,000, and in exchange for such Capital Contribution, the
Partnership issued to Alinda Investor 2 217,969 GP Units; and
     (d) Regency HIG contributed to the Partnership the RIGS Interests (as
defined in the Contribution Agreement), and in exchange for such Capital
Contribution, the Partnership issued to Regency HIG 400,000 GP Units. The
Partners hereby acknowledge and agree that, for all purposes, the agreed net
fair market value of such Capital Contribution (after giving effect to the
payment pursuant to Section 9.6) is equal to $400,000,000.
     5.2 Additional Capital Contributions.
     (a) If at any time the Management Committee determines to raise additional
capital for the Partnership for any Partnership Business purpose, then the
Management Committee shall first issue a written notice to the Partners (a “Call
Notice”) setting forth the amount of Capital Contributions the Management
Committee desires to raise (the “Call Amount”) and the intended purpose of such
Capital Contributions, the number of GP Units to be issued with respect to such
Capital Contributions and the date on which such Capital Contributions are due,
and each Partner shall have the right, but not the obligation, to contribute its
pro rata share based on its Sharing Ratio (as of the date of such Call Notice)
of such Call Amount in accordance with this Section 5.2(a). If any Partner
desires to exercise its rights under this Section 5.2(a), it must deliver a
written notice to the Partnership and each other Partner within ten Business
Days after the Partner’s receipt of the Call Notice (the “Election Period”)
setting forth the portion of the Call Amount such Partner (the “Electing
Partner”) is electing to contribute, up to its Sharing Ratio plus any additional
portion of the Call Amount it desires to contribute in excess of its Sharing
Ratio (the “Over-Allotment Amount”) if other Partners do not exercise all or any
portion of their rights hereunder. The right of each Electing Partner to fund
the Call Amount in excess of its Sharing Ratio shall be based on the relative
Sharing Ratios of the Electing Partners desiring to fund Over-Allotment Amounts
(or in such other manner as all of the Electing Partners agree to allocate the
right to fund among themselves). If any Electing Partner elects to contribute
any portion of the Call Amount, such Electing Partner shall be obligated to make
such Capital Contribution on the date set forth in the Call Notice (or such
other date as the Management Committee may determine), and upon receipt of such
Capital Contribution, the Partnership shall issue to such Electing Partner the
number of GP Units applicable to the portion of the Call Amount contributed by
such Electing Partner. Notwithstanding the foregoing, with respect to any two
Partners that are Affiliates, at the election of such Partners, one such Partner
shall be entitled to contribute all or a portion of the other such Partner’s pro
rata share of any Call Amount or Over-Allotment Amount. Any such issuance and
payment in respect thereof shall be delayed, to the extent required, to obtain
any necessary governmental approvals, waivers and consents required for such
issuance (including any approvals under the HSR Act); provided, that if such
approval, waiver or consent is required by any Electing Partner to consummate
such closing and such approval, waiver or consent is not obtained within 40
Business Days after the scheduled closing date, then such Electing Partner shall
be deemed to have waived its right to contribute any portion

-18-



--------------------------------------------------------------------------------



 



of the Call Amount and such Electing Partner shall not be deemed to have
breached its obligation to contribute such portion of the Call Amount.
     (b) If one or more Partners do not elect, in the aggregate, to contribute
all of the Call Amount (or are deemed to have waived such right), the
Partnership shall have the right, but not the obligation, to issue and sell to
one or more Persons up to the number of GP Units (as determined by the
Management Committee) applicable to the portion of the Call Amount not
contributed by the Partners at any time during the 90 Business Days following
the end of the Election Period, for an aggregate amount equal to the applicable
portion of the Call Amount not contributed by the Partners; provided, that if
the Partnership fails to issue and sell such GP Units for such aggregate amount
within such 90-Business Day period, the Partnership may not raise any additional
capital without first issuing another Call Notice pursuant to Section 5.2(a).
The issuance of any GP Units to any Person shall be subject to such terms and
procedures as the Management Committee determines are necessary or desirable,
including obtaining any necessary governmental approvals, waivers and consents
required for such issuance (including any approvals under the HSR Act).
     (c) Notwithstanding anything to the contrary in this Agreement, if any
Electing Partner breaches its obligation to contribute any portion of the Call
Amount it elected to contribute pursuant to Section 5.2(a), then in addition to
any other rights the Partnership and the non-breaching Partners may have at law
or in equity, such breaching Partner and any transferee thereof shall not have
any future rights granted under Section 5.2(a) unless the Management Committee
expressly designates otherwise (which the Management Committee may do on an
offer-by-offer basis or not at all); provided, that the MC Member designated by
the breaching Partner shall not be entitled to participate in (i) any decisions
regarding the number of GP Units to be issued with respect to such Call Notice
or (ii) any decisions regarding whether such breaching Partner has any future
rights under Section 5.2(a).
     5.3 No Other Required Capital Contributions. Except as otherwise expressly
provided in this Agreement or required by Law and except for the Initial Capital
Contributions, no Partner has any obligation to make any Capital Contributions
to the Partnership.
     5.4 Return of Contributions. Except as expressly provided in this Agreement
to the contrary, a Partner is not entitled to the return of any part of its
Capital Contributions or to be paid interest in respect of either its Capital
Account or its Capital Contributions. An unrepaid Capital Contribution is not a
liability of the Partnership or of any Partner. A Partner is not required to
contribute or to lend any cash or property to the Partnership to enable the
Partnership to return any Partner’s Capital Contributions.
     5.5 Use of Proceeds. Notwithstanding anything to the contrary in this
Agreement, neither the Partnership, the Management Committee, the Management
Company nor any Partner may use any of the proceeds of any Initial Capital
Contribution for any purpose except to (a) make expenditures with respect to the
Haynesville Expansion Project in accordance with the Budgets or (b) pay to
Regency HIG, in accordance with the terms of Article 2 of the

-19-



--------------------------------------------------------------------------------



 



Contribution Agreement, the Pre-Closing Expenditures (as defined in the
Contribution Agreement).
     5.6 Capital Accounts.
     (a) A Capital Account shall be established and maintained for each Partner
in accordance with the requirements of Treasury
Regulation Section 1.704-1(b)(2)(iv).
     (b) Each Partner’s Capital Account shall be increased by (i) the amount of
money contributed by that Partner to the Partnership, (ii) the Book Value of
property contributed by that Partner to the Partnership (net of liabilities
secured by such contributed property that the Partnership is considered to
assume or take subject to under Section 752 of the Code), and (iii) allocations
to that Partner of Profits and any other items of Partnership income and gain,
and shall be decreased by (x) the amount of money distributed to that Partner by
the Partnership, (y) the Book Value of property distributed to that Partner by
the Partnership (net of liabilities secured by such distributed property that
such Partner is considered to assume or take subject to under Section 752 of the
Code), and (z) allocations to that Partner of Losses and any other items of
Partnership loss and deduction.
     (c) The Partners’ Capital Accounts shall also be maintained and adjusted as
permitted by the provisions of Treasury Regulation § 1.704-1(b)(2)(iv)(f) and as
required by the other provisions of Treasury Regulation §§ 1.704-1(b)(2)(iv) and
1.704-1(b)(4). A Partner who has more than one GP Unit shall have a single
Capital Account that reflects all such GP Units, regardless of the time or
manner in which such GP Units were acquired. Upon the Transfer of a GP Unit, the
Capital Account of the Transferring Partner that is attributable to such GP Unit
shall carry over to the assignee in accordance with the provisions of Treasury
Regulation § 1.704-1(b)(2)(iv)(l).
     (d) Whenever the fair market value of the Partnership’s property is
required to be determined pursuant to this Section 5.6, the Management Committee
shall establish the fair market value in a notice to the Partners (except in the
case of the Initial Capital Contribution of Regency HIG, which the Partner’s
agree is the amount set forth on Schedule 1 opposite Regency HIG’s name in the
column title “Initial Capital Contribution”).
ARTICLE VI
DISTRIBUTIONS AND ALLOCATIONS
     6.1 Distributions.
     (a) General. No later than 30 days after the end of each calendar quarter,
(i) the Management Committee shall review and determine the amount of Available
Cash with respect to such calendar quarter, and (ii) an amount equal to 100% of
such Available Cash shall be distributed by the Partnership in accordance with
this Article VI to the Partners in accordance with their respective Sharing
Ratios (at the time such distributions are made).

-20-



--------------------------------------------------------------------------------



 



     (b) Distributions on Dissolution and Winding Up. Upon the winding up of the
Partnership, all cash and other property distributable to the Partners as
determined under Section 10.2 shall be distributed to the Partners in accordance
with their relative Capital Account balances (at the time such distributions are
made).
     (c) Withholding. The Management Committee is authorized to withhold from
distributions or with respect to allocations to the Partners and to pay over to
any federal, foreign, state or local government any amounts required to be so
withheld pursuant to the Code or any provision of any other federal, foreign,
state or local tax law or treaty. All amounts withheld pursuant to the Code or
any provision of any other federal, foreign, state or local tax law or treaty
with respect to any payment, distribution or allocation to the Partnership or
the Partners shall be treated as amounts distributed to the Partner or Partners
with respect to which such amounts were withheld pursuant to this Article VI for
all purposes of this Agreement.
     (d) Limitations on Distribution. Except as provided in this Agreement, no
Partner shall be entitled to any distribution of cash or other property from the
Partnership. Notwithstanding any provision to the contrary contained in this
Agreement, the Partnership shall not make a distribution to any Partner on
account of its GP Units if such distribution would violate the Act or other
applicable Law.
     (e) Haynesville Expansion Project Distributions. If any proceeds of the
Initial Capital Contributions remain after the completion of the Haynesville
Expansion Project in accordance with the Haynesville Expansion Budget, then, as
soon as practicable following the completion of the Haynesville Expansion
Project, such remaining proceeds shall be distributed to the Partners in
accordance with their respective Sharing Ratios (at the time such distribution
is made).
     6.2 Allocations.
     (a) General. For purposes of maintaining the Capital Accounts pursuant to
Section 5.6, after making all allocations under Sections 6.2(b) and 6.2(c) for
the taxable year, Profits and Losses and items thereof, for each taxable year,
shall be allocated among the Partners in such manner that, as of the end of such
period and to the extent possible, the Capital Account of each Partner shall be
equal, proportionately, to the excess of (1) the amount that would be
distributed to such Partner if the Company were to (A) liquidate its assets for
an amount equal to their Book Value and (B) distribute the proceeds in
accordance with Section 6.1(a), over (2) the sum of (A) the amount, if any,
which such Partner is obligated to contribute to the capital of the Partnership,
(B) such Partner’s share of the Minimum Gain determined pursuant to Treasury
Regulation Section 1.704-2(g), and (C) such Partner’s share of Partner
Nonrecourse Debt Minimum Gain determined pursuant to Treasury
Regulation Section 1.704-2(i)(5), all computed immediately prior to the
transactions described in (1)(A) above. Depreciation or other items of deduction
or loss arising from the expenditure of funds contributed to the Partnership by
Regency HIG pursuant to Section 9.7 and any Indemnity Loss shall be allocated
solely to Regency HIG.

-21-



--------------------------------------------------------------------------------



 



Losses and certain other items of deduction and loss specially allocated to a
Partner pursuant to Section 6.2(b) shall not exceed the maximum amount of Losses
and items of deduction and loss that can be allocated without causing such
Partner to have a deficit in its Adjusted Capital Account at the end of any
taxable year or other period. In the event that some but not all of the Partners
would have a deficit in their Adjusted Capital Account as a consequence of an
allocation pursuant to Section 6.2(b), the limitation set forth in the preceding
sentence shall be applied on a Partner by Partner basis and Losses or items of
deduction and loss not allocable to any Partner as a result of such limitation
shall be allocated to the other Partners in accordance with the relative
positive balances in such Partners’ Capital Accounts so as to allocate the
maximum permissible Losses or items of deduction and loss to each Partner under
Treasury Regulation Section 1.704-1(b)(2)(ii)(d).
     (b) Special Allocations. Notwithstanding any other provisions of this
Section 6.2, the following special allocations shall be made in the following
order for each taxable period:
     (i) Notwithstanding any other provision of this Section 6.2, if there is a
net decrease in Minimum Gain during any taxable year, each Partner shall be
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent taxable years) in the manner and amounts provided in Treasury
Regulation Sections 1.704-2(f)(6), (g)(2) and (j)(2)(i). For purposes of this
Section 6.2(b), each Partner’s Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.2 with
respect to such taxable year. This Section 6.2(b)(i) is intended to comply with
the minimum gain chargeback requirement in Treasury
Regulation Section 1.704-2(f) and shall be interpreted consistently therewith.
     (ii) Notwithstanding the other provisions of this Section 6.2 (other than
Section 6.2(b)(i) above), if there is a net decrease in Partner Nonrecourse Debt
Minimum Gain during any taxable year, any Partner with a share of Partner
Nonrecourse Debt Minimum Gain at the beginning of such taxable year shall be
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent taxable years) in the manner and amounts provided in Treasury
Regulation Section 1.704-2(i)(4) and (j)(2)(ii). For purposes of this
Section 6.2(b), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income and gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.2, other than Section 6.2(b)(i) above, with respect to such taxable
year. This Section 6.2(b)(ii) is intended to comply with the partner nonrecourse
debt minimum gain chargeback requirement in Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
     (iii) Except as provided in Sections 6.2(b)(i) and 6.2(b)(ii) above, in the
event any Partner unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), items

-22-



--------------------------------------------------------------------------------



 



of Partnership income and gain shall be allocated to such Partner in an amount
and manner sufficient to eliminate, to the extent required by such Treasury
Regulation, the deficit balance, if any, in its Adjusted Capital Account created
by such adjustment, allocation or distribution as quickly as possible unless
such deficit balance is otherwise eliminated pursuant to Sections 6.2(b)(i),
6.2(b)(ii) or 6.2(b)(iv). This Section 6.2(b)(iii) is intended to constitute a
qualified income offset described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
     (iv) In the event any Partner has a deficit balance in its Adjusted Capital
Account at the end of any taxable year, such Partner shall be allocated items of
Partnership gross income and gain in the amount of such excess as quickly as
possible; provided, however, that an allocation pursuant to this Section
6.2(b)(iv) shall be made only if and to the extent that such Partner would have
a deficit balance in its Adjusted Capital Account after all other allocations
provided in this Section 6.2(b) (other than Section 6.2(b)(iii)) have been
tentatively made as if Section 6.2(b)(iii) and this Section 6.2(b)(iv) were not
in this Agreement.
     (v) Nonrecourse Deductions for any taxable year shall be allocated to the
Partners in accordance with their Sharing Ratios.
     (vi) Partner Nonrecourse Deductions for any taxable year shall be allocated
100% to the Partner that bears the Economic Risk of Loss with respect to the
Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable in accordance with Treasury Regulation Section 1.704-2(i). If more
than one Partner bears the Economic Risk of Loss with respect to a Partner
Nonrecourse Debt, Partner Nonrecourse Deductions attributable thereto shall be
allocated between or among such Partners in accordance with the ratios in which
they share such Economic Risk of Loss. This Section 6.2(b)(vi) is intended to
comply with the provisions of Treasury Regulation Section 1.704-2(i) and shall
be interpreted consistently therewith.
     (vii) To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Sections 734(b) or 743(b) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts as a result of a distribution in
liquidation of a Partner’s Interest in the Partnership, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such provisions.
     (c) Curative Allocation. The allocations set forth in Section 6.2(b) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Partners that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with

-23-



--------------------------------------------------------------------------------



 



special allocations of other items of Partnership income, gain, loss, or
deduction pursuant to this Section 6.2(c). Therefore, notwithstanding any other
provision of this Article VI (other than the Regulatory Allocations), but
subject to the Code and the Treasury Regulations, the Management Committee shall
make such offsetting special allocations of Partnership income, gain, loss, or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of this Agreement. In
exercising its discretion under this Section 6.2(c), the Management Committee
shall take into account future Regulatory Allocations that, although not yet
made, are likely to offset other Regulatory Allocations previously made.
     (d) Income Tax Allocations.
     (i) Except as otherwise provided in this Section 6.2, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners for federal income tax purposes in the same manner as such items are
allocated under Sections 6.2(a), 6.2(b) and 6.2(c).
     (ii) For income tax purposes, income, gain, loss, and deduction with
respect to property contributed to the Partnership by a Partner or the Book
Value of which is adjusted pursuant to clause (b) or (d) of the definition of
Book Value shall be allocated among the Partners in a manner that takes into
account the variation between the adjusted tax basis of such property and its
Book Value, as required by Section 704(c) of the Code and Treasury
Regulation Section 1.704-1(b)(4)(i), using the remedial allocation method
permitted by Treasury Regulation Section 1.704-3(d).
     (iii) All items of income, gain, loss, deduction and credit allocated to
the Partners in accordance with the provisions hereof and basis allocations
recognized by the Partnership for federal income tax purposes shall be
determined without regard to any election under Code Section 754 which may be
made by the Partnership.
     (iv) If any deductions for depreciation or cost recovery are recaptured as
ordinary income upon the sale or other disposition of Partnership properties,
the ordinary income character of the gain from such sale or disposition shall be
allocated among the Partners in the same ratio as the deductions giving rise to
such ordinary income character were allocated.
The tax depreciation for the portion of the book basis (within the meaning of
Treasury Regulation Section 1.704-3(d)(2)) of the assets owned by RIGS (as
defined in the Contribution Agreement) that exceeds the tax basis of such assets
will be MACRS depreciation plus all applicable bonus depreciation.
     6.3 Varying Interests. All items of income, gain, loss, deduction and
credit allocable to GP Units that may have been transferred shall be allocated
between the transferor and the

-24-



--------------------------------------------------------------------------------



 



transferee as determined by the Management Committee in accordance with a method
permissible under Code Section 706 and the Treasury Regulations thereunder. All
distributions shall be made, to the Persons shown on the records of the
Partnership to have been Partners as of the last calendar day of the period for
which the allocation or distribution is to be made. Notwithstanding the
foregoing, if during any taxable year there is a change in any Partner’s Sharing
Ratio, the Partners agree that their allocable shares of items for the taxable
year shall be determined on any method determined by the Management Committee to
be permissible under Code Section 706 and the related Treasury Regulations to
take account of the Partners’ varying Sharing Ratios.
ARTICLE VII
MANAGEMENT OF THE PARTNERSHIP
     7.1 Management by Management Committee.
     (a) Except as otherwise expressly provided in this Agreement or required
under the Act, the business and affairs of the Partnership shall be managed by a
management committee (the “Management Committee” and each member of the
Management Committee a “MC Member”), and the Management Committee shall have
full and complete authority, power and discretion to manage and control the
business, affairs, and properties of the Partnership, to make all decisions
regarding those matters and to perform any and all other acts or activities
customary or incidental to the management of the Partnership’s business.
Decisions or actions taken by the Management Committee in accordance with the
provisions of this Agreement shall constitute decisions or actions by the
Partnership. Without limiting the generality of the foregoing, the approval of
the Management Committee shall be required for all matters (other than those
matters delegated to (A) the Management Company pursuant to the MSA or (B) any
officer of the Partnership or any member of the Senior Management Team or other
authorized Persons in accordance with Section 7.10), including approval of the
matters described in Section 7.1(b), which the Management Committee shall not
have the power to delegate to any Person.
     (b) Notwithstanding anything to the contrary in this Agreement, the
following actions are specifically reserved to the Management Committee, may not
be delegated by the Management Committee to any Person and shall require the
affirmative vote of MC Members holding votes equal to 75% or more of the votes
of the MC Members (unless any MC Member is not entitled to vote with respect to
the applicable matter, in which case the affirmative vote of MC Members holding
votes equal to 75% or more of the votes of the MC Members entitled to vote shall
be required):
     (i) any merger into or with or consolidation of the Partnership with any
other Person;
     (ii) the sale, exchange or other disposition of all, or substantially all,
of the Partnership’s assets in one transaction or a series of related
transactions;

-25-



--------------------------------------------------------------------------------



 



     (iii) the determination to raise additional capital for the Partnership for
any Partnership Business purpose and the issuance of a Call Notice pursuant to
Section 5.2(a), except as otherwise provided in Section 7.3(j)(ii);
     (iv) any issuances of GP Units or other interests in the Partnership or any
of its subsidiaries, or any instruments convertible or exchangeable into GP
Units or other interests in the Partnership or any of its subsidiaries, except
for issuances pursuant to Section 5.2;
     (v) determining the amount of Available Cash pursuant to Section 6.1(a);
     (vi) any declaration of bankruptcy, or the filing of a petition, or seeking
protection, under any federal or state bankruptcy, insolvency or reorganization
law in respect of the Partnership or any of its subsidiaries;
     (vii) causing the Partnership to terminate the MSA for any reason, except
as otherwise set forth in Section 7.3(g);
     (viii) the dissolution of the Partnership or the voluntary liquidation of
the Partnership’s assets;
     (ix) the approval of any Budget (including any amendment or revision of any
Budget);
     (x) the incurrence or guarantee of debt by the Partnership or any of its
subsidiaries in excess of an amount equal to three times the Consolidated EBITDA
during the 12 months ended immediately prior to the date of determination,
unless all material terms are expressly described in any Budget;
     (xi) guarantying the obligations of any other Person (other than a
subsidiary of the Partnership) or granting a lien on any of the Partnership’s
assets to secure the obligations of any other Person (other than a subsidiary of
the Partnership);
     (xii) any acquisitions or dispositions of any asset or related assets by
the Partnership or any of its subsidiaries for consideration in excess of
$10,000,000, unless all material terms are expressly described in any Budget;
     (xiii) the commencement or resolution of any litigation (other than
litigation arising in the ordinary course of business where the estimated amount
in controversy is less than $10,000,000 or the settlement amount to be paid or
received by the Partnership is less than $10,000,000);
     (xiv) entering into any Material Contract by the Partnership or any of its
subsidiaries, or any amendment or modification thereto, unless all material
terms are expressly described in any Budget;

-26-



--------------------------------------------------------------------------------



 



     (xv) the registration of any GP Units or other interests in the Partnership
or its subsidiaries under applicable federal or foreign securities laws or any
public offering of any interests (including debt interests) of the Partnership
or its subsidiaries;
     (xvi) any repurchase by the Partnership of GP Units or other interests in
the Partnership or any of its subsidiaries;
     (xvii) the (x) authorization of or issuance to any Person (including any
Partner) of any interests in the Partnership (or any instrument convertible or
exchangeable into or exercisable for any such interests) other than GP Units or
(y) reclassification of any of the GP Units;
     (xviii) causing the Partnership to engage in any business other than any of
the business purposes set forth in Sections 2.4(a), (b), (d) or (e); or
     (xix) entering into any agreement to effect any of the foregoing.
     (c) Subject to the express provisions of this Agreement, each Partner
agrees that it will not exercise its authority under the Act to bind or commit
the Partnership to agreements, transactions or other arrangements, or to hold
itself out as an agent of the Partnership without the express authorization of
the Management Committee. Except as specifically set forth in this Agreement, no
Partner shall have any voting rights with respect to its GP Units (or any other
interest in the Partnership) or any power to direct or cause the direction of
management or policies of the Partnership. No Partner shall have any fiduciary
or quasi-fiduciary duty to the Partnership or any other Partner pursuant to this
Agreement and any standard of care or duty otherwise imposed on any Partner by
this Agreement or under the Act or any Law shall be eliminated to the fullest
extent permitted by Law and each Partner may vote or not vote, or grant or
withhold approval, in such Partner’s Sole Discretion, with respect to any action
on which it is entitled to vote or grant approval.
     (d) Notwithstanding anything to the contrary in this Agreement, (i) no MC
Member shall have any fiduciary or quasi-fiduciary duty to the Partnership or
any Partner pursuant to this Agreement and any standard of care or duty
otherwise imposed on any MC Member by this Agreement or under the Act or any Law
shall be eliminated to the fullest extent permitted by Law (provided, that
nothing in this Section 7.1(d)(i) shall be deemed to eliminate any fiduciary or
quasi-fiduciary duty any MC Member may have to the Partner that designated such
MC Member), and (ii) each MC Member may vote or not vote, or grant or withhold
approval, in such MC Member’s Sole Discretion, with respect to any action before
the Management Committee on which it is entitled to vote or grant approval.
     7.2 MC Members of the Management Committee.
     (a) The Management Committee shall consist of natural persons who need not
be Partners or residents of the State of Delaware. The Management Committee
shall consist of a number of MC Members equal to the number of Partners.

-27-



--------------------------------------------------------------------------------



 



     (b) Each Partner shall have the right to designate one MC Member, and to
remove or replace such MC Member from time to time in its Sole Discretion. The
individuals listed on Schedule 2 shall serve as the initial MC Members as of the
Effective Date.
     (c) If at any time any Partner ceases to be a Partner, then the MC Member
previously designated by such Partner shall be deemed to be removed
automatically, without any further action on the part of such Partner or the
Partnership, on the date such Partner ceases to be a Partner.
     7.3 Votes; Meetings.
     (a) Each MC Member shall have one vote equal to the Sharing Ratio of the
Partner that designated such MC Member. Except as explicitly set forth in this
Agreement to the contrary, all of the MC Members shall be entitled to
participate in each meeting of the Management Committee and each MC Member shall
be entitled to bring observers to each meeting.
     (b) Except as otherwise required by applicable Law, the Management
Committee may hold meetings in such place or places, within or outside of the
State of Delaware, as the Management Committee may determine from time to time.
Business shall be conducted at such meetings in such order as the Management
Committee shall determine from time to time.
     (c) Regular meetings of the Management Committee shall be held at least
quarterly and at such times and places as shall be designated from time to time
by the Management Committee. Notice of such regular meetings shall not be
required if held at the times and places as previously determined by the
Management Committee and provided to each MC Member. Special meetings of the
Management Committee may be called by any MC Member upon at least 24 hours prior
notice to each MC Member, which notice may be given via electronic mail, and
which notice must include dial-in or other information so as to permit each MC
Member to participate in such meeting by telephone conference or other
electronic means. Such notice must state the purpose of such special meeting.
     (d) Except as otherwise expressly provided in Sections 7.1(b), 7.3(g),
7.3(h) and 7.3(i) or otherwise in this Agreement, any action or event shall be
deemed approved by the Management Committee if MC Members having votes equal to
more than 50% of the votes of all MC Members vote in favor of or approve such
action or event (unless any MC Member is not entitled to vote with respect
thereto, in which case such action or event shall be deemed approved by the
Management Committee if MC Members having votes equal to more than 50% of the
votes of the MC Members entitled to vote, vote in favor of or approve such
action or event). Any action required or permitted to be taken at any meeting of
the Management Committee may be taken without a meeting if a consent in writing,
setting forth the action so taken, shall be signed by MC Members having votes
equal to more than 50% of the votes of the MC Members or MC Members having votes
equal to at least 75% of the votes of the MC Members with respect to any actions
set

-28-



--------------------------------------------------------------------------------



 



forth in Section 7.1(b) (unless any MC Member is not entitled to vote with
respect to such action, in which case such action may be taken if a consent in
writing, setting forth the action so taken, shall be signed by the MC Members
having votes equal to (x) more than 50% of the votes of the MC Members entitled
to vote or (y) at least 75% of the votes of the MC Members entitled to vote, as
applicable); provided, that such MC Members shall notify each of the other MC
Members of any action being taken without a meeting prior to causing the
Management Committee to take such action.
     (e) MC Members may participate in any meeting of the Management Committee
by means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other and such
participation shall constitute presence in person at such meeting, except as
provided in Section 7.3(f).
     (f) Attendance of a MC Member at any meeting of the Management Committee
(including by telephone) shall constitute a waiver of notice of such meeting,
except where such MC Member attends the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened and notifies the other MC Members at such
meeting of such purpose.
     (g) For so long as the Investor Partners collectively have a Sharing Ratio
of 20% or more:
     (i) the approval of the MC Members designated by the Investor Partners
having votes equal to not less than a majority of the votes of the MC Members
designated by the Investor Partners (in addition to any other vote or approval
of the Management Committee required by this Agreement) shall be required with
respect to any transactions or agreements (including amendments, terminations
and renewals thereof (including any renewal of the MSA)) between the Partnership
or any of its subsidiaries on the one hand, and any Affiliate of Regency HIG on
the other hand that are (1) Material Contracts, (2) natural gas transportation
agreements, (3) contracts not entered into in the ordinary course of business of
the Partnership or (4) contracts not entered into pursuant to a bona fide arms’
length transaction;
     (ii) if any Event of Default (as defined in the MSA) occurs with respect to
the Management Company, the MC Members designated by the Investor Partners
having votes equal to not less than a majority of the votes of the MC Members
designated by the Investor Partners may cause the Partnership to terminate the
MSA in accordance with the terms of the MSA if, prior to exercising such right,
the MC Members designated by the Investor Partners having votes equal to not
less than a majority of the votes of the MC Members designated by the Investor
Partners propose to the Management Committee a replacement management company
reasonably acceptable to each of the other MC Members (other than the MC Members
appointed by Regency HIG), and any termination of the MSA by the MC Members
designated by the Investor Partners

-29-



--------------------------------------------------------------------------------



 



under this Section 7.3(g)(ii) shall be without any liability to the Partners or
the Partnership for such termination; and
     (iii) if at any time General Electric Capital Corporation:
     (1) ceases to Control Regency Energy Partners LP, then the MC Members
designated by the Investor Partners having votes equal to not less than a
majority of the votes of the MC Members designated by the Investor Partners may,
within 30 days of the Partnership’s receipt of written notice of the occurrence
of General Electric Capital Corporation ceasing to Control Regency Energy
Partners LP, cause the Partnership to terminate the MSA in accordance with the
terms of the MSA; or
     (2) notifies the Partnership that it intends to cease Controlling Regency
Energy Partners LP pursuant to a transaction or series of related transactions
and identifies the counterparty thereto, then the MC Members designated by the
Investor Partners having votes equal to not less than a majority of the votes of
the MC Members designated by the Investor Partners may elect to cause the
Partnership to terminate the MSA in accordance with terms of the MSA within
30 days from the date General Electric Capital Corporation notifies the
Partnership of its intention to cease Controlling Regency Energy Partners LP
pursuant to the applicable transaction or series of related transactions;
provided, however, that (A) such an election to terminate the MSA shall not be
effective until General Electric Capital Corporation actually ceases to Control
Regency Energy Partners LP in connection with such transaction or series of
related transactions, (B) if such MC Members do not elect to cause the
Partnership to terminate the MSA within such 30-day period pursuant to this
Section 7.3(g)(iii)(2), then such MC Members shall not be entitled to terminate
the MSA pursuant to Section 7.3(g)(iii)(1) with respect to such transaction or
series of related transactions (except as provided in clause (C)), and (C) if
the Investor Partners do not elect to cause the Partnership to terminate the MSA
within such 30-day period and General Electric Capital Corporation does not
consummate such transaction or series of related transactions within 180 days
after the end of such 30-day period, then the Investor Partners shall have the
right to terminate the MSA pursuant to Section 7.3(g)(iii)(1) if General
Electric Capital Corporation ceases to Control Regency Energy Partners LP as a
result of such transaction or series of related transactions.
Notwithstanding the foregoing, the MC Members designated by the Investor
Partners shall not have any right to terminate the MSA pursuant to clauses (1)
or (2) of this Section 7.3(g)(iii) if immediately after giving effect to any
such change of Control, (x) a Person that would, upon the consummation of the
applicable transaction, Control Regency Energy Partners LP is an Investment
Grade Entity and (y) such Person (or one of its Affiliates) has substantial
experience in operating natural gas

-30-



--------------------------------------------------------------------------------



 



transportation assets and is generally recognized in the industry as a
reasonably prudent operator. In addition, any termination of the MSA pursuant to
this Section 7.3(g)(iii) shall be without any liability to the Partners or the
Partnership for such termination.
     (h) Notwithstanding anything to the contrary in this Agreement, so long as
the AMI Agreement has not been terminated and the Alinda Investors collectively
have a Sharing Ratio of 25% or more, the MC Members designated by the Alinda
Investors shall have the right to cause the Partnership to exercise the
Partnership’s right to pursue an AMI Greenfield Opportunity (as defined in the
AMI Agreement) pursuant to the AMI Agreement.
     (i) Notwithstanding anything to the contrary in this Agreement, if the
Partnership elects (in accordance with Section 7.3(h)) to not participate in an
AMI Opportunity (as defined in the AMI Agreement) presented to the Partnership
in accordance with the terms of the AMI Agreement and Regency HIG (or one of its
Affiliates) pursues such AMI Opportunity outside of the Partnership, then the
Partnership shall enter into any interconnection agreement and/or gas balancing
agreement related to such AMI Opportunity reasonably necessary in connection
with such AMI Opportunity; provided, that the terms and conditions of any such
agreement are no less favorable to the Partnership than the terms and conditions
of an interconnection agreement or gas balancing agreement, as applicable,
entered into pursuant to a bona fide arms’ length transaction.
     (j) Notwithstanding anything to the contrary in this Agreement, so long as
the AMI Agreement has not been terminated and the Alinda Investors collectively
have a Sharing Ratio of 25% or more, the MC Members designated by the Alinda
Investors shall have the right to:
     (i) cause the Partnership to elect to acquire an AMI Acquisition
Opportunity (as defined in the AMI Agreement) pursuant to the AMI Agreement; and
     (ii) cause the Management Committee to issue a Call Notice for the sole
purpose of raising additional capital to acquire an AMI Acquisition Opportunity
and upon such Call Notice, Regency HIG will fund its pro rata share of such Call
Notice, consistent with the equity funding contemplated in the acquisition
agreements and other related agreements relating to such AMI Acquisition
Opportunity, on the same terms and conditions as the Alinda Investors.
     (k) Notwithstanding anything to the contrary in this Agreement, no MC
Member shall be entitled to vote or grant its approval with respect to any
transactions or agreements (including amendments, terminations and renewals
thereof) between the Partnership or any of its subsidiaries on the one hand, and
the Partner that appointed such MC Member or an Affiliate of such Partner on the
other hand that are (1) Material Contracts, (2) natural gas transportation
agreements, (3) contracts not entered into in the

-31-



--------------------------------------------------------------------------------



 



ordinary course of business of the Partnership or (4) contracts not entered into
pursuant to a bona fide arms’ length transaction.
     7.4 No Exclusive Duty to Partnership. No Management Person shall be
required to manage the Partnership as its sole and exclusive occupation, and a
Management Person may have other business interests and may engage in other
investments, occupations and activities in addition to those relating to the
Partnership. Neither the Partnership nor any Partner shall have any right, by
virtue of this Agreement, to share or participate in such other investments or
activities of a Management Person or to the income or proceeds derived
therefrom.
     7.5 Resignation and Withdrawal of MC Members. A MC Member may resign from
the position of MC Member at any time by giving written notice to the Partners.
The resignation of a MC Member shall take effect upon receipt of notice thereof
or at such later time as shall be specified in such notice; and unless otherwise
specified therein, the acceptance of such resignation shall not be necessary to
make it effective. Upon the withdrawal of a MC Member, such MC Member shall be
treated as having resigned as of the date of withdrawal and shall automatically
cease to be a MC Member as of the date of such withdrawal.
     7.6 Removal of MC Members. Except as provided in Section 4.3(e) and
Section 7.2(c), a MC Member may only be removed by the Partner that designated
such MC Member in accordance with Section 7.2.
     7.7 MC Member Vacancies. Any vacancy in the position of a MC Member that is
created by the withdrawal, death, resignation or removal of a MC Member shall be
filled only by consent of the Partner entitled to designate such MC Member in
accordance with Section 7.2. A MC Member elected to fill a vacancy shall hold
office until a successor shall be elected and shall qualify, or until the MC
Member’s earlier death, resignation, withdrawal or removal.
     7.8 Fees and Expenses of the MC Members. A MC Member shall not be entitled
to any fees from the Partnership for serving as a MC Member. A MC Member shall
be entitled to reimbursement for all reasonable out-of-pocket costs and expenses
incurred by such MC Member in the capacity as a MC Member in accordance with the
policies (if any) adopted from time to time by the Management Committee.
     7.9 Delegation of Authority; Officers. The Management Committee shall have
the power to elect, delegate authority to (subject to Section 7.1(a)) and remove
such officers, employees, agents and representatives of the Partnership as the
Management Committee may from time to time deem appropriate. Any delegation of
authority to take any action must be approved in the same manner as would be
required for the Management Committee to approve such action directly. The
salaries (if any) of all officers, employees and agents of the Partnership shall
be fixed by the Management Committee. By execution of this Agreement, the
Partners hereby (and the Management Committee is deemed to) elect the
individuals listed on Schedule 3(a) as the initial officers of the Partnership,
with the titles set forth opposite each such officer’s name on Schedule 3(a) and
the authority set forth on Schedule 3(b).
     7.10 Approved Agreements; Senior Management Team.

-32-



--------------------------------------------------------------------------------



 



     (a) On the Effective Date, the Partnership shall enter into the MSA with
the Management Company. By execution of this Agreement, the Partners hereby (and
the Management Committee is deemed to) approve and consent to the Partnership
entering into the MSA.
     (b) Regency Intrastate Gas Services LP (formerly known as Regency
Intrastate Gas Services LLC) has entered into the Pipeline Construction Contract
with Price Gregory International, Inc. dated as of February 26, 2009 (the
“Pipeline Construction Contract”), the Compression Contracts (as defined in the
Contribution Agreement) and the Firm Transportation Contracts (as defined in the
Contribution Agreement). By execution of this Agreement, the Partners hereby
(and the Management Committee is deemed to) ratify, approve and consent to
Regency Intrastate Gas Services LP entering into the Pipeline Construction
Contract, the Compression Contracts and the Firm Transportation Contracts. The
Partnership shall, or shall cause the Contractor (as defined in Exhibit A
(General Conditions) to the Pipeline Construction Contract) to, obtain Builder’s
Risk Insurance as described in Section 6.1.5 of the Pipeline Construction
Contract in an amount not less than $5,000,000. In addition, the Partnership
shall maintain, or shall cause to be maintained, prior to the commencement of
construction under the Pipeline Construction Contract, Builders All Risk
insurance with a replacement cost lost limit and Delay In Start Up insurance for
any above ground assets including the compression station.
     (c) On the Effective Date, the Partnership shall execute a management
rights letter among the Partnership and the Alinda Investors in substantially
the form of Exhibit G-2 to the Contribution Agreement. By execution of this
Agreement, the Partners hereby (and the Management Committee is deemed to)
approve and consent to the Partnership executing such management rights letter.
     (d) Pursuant to the MSA, the Management Company shall nominate individuals
to serve as the senior management team of the Partnership. Upon the approval of
the Management Committee, such senior management team shall be the “Senior
Management Team” of the Partnership. The Management Committee may, but shall not
be obligated to, elect any member of the Senior Management Team as an officer of
the Partnership, with such title and authority as the Management Committee deems
appropriate and shall be entitled to remove or replace any such officer so
elected. Unless otherwise agreed by the Management Committee, members of the
Senior Management Team shall not be entitled to any fees or reimbursement of
expenses directly from the Partnership for serving as a member of the Senior
Management Team; provided, that nothing herein shall be deemed to be a
limitation on the Partnership’s obligation to pay or reimburse the Management
Company for services performed by the Senior Management Team pursuant to the MSA
or to indemnify any Person pursuant to this Agreement or the MSA. By execution
of this Agreement, the Partners hereby (and the Management Committee is deemed
to) approve the individuals listed on Schedule 4 as the initial Senior
Management Team of the Partnership.
     7.11 Budgets.

-33-



--------------------------------------------------------------------------------



 



     (a) Operating Budget.
     (i) The initial Operating Budget of the Partnership is attached as Exhibit
E. By execution of this Agreement, the Partners hereby (and the Management
Committee is deemed to) approve and consent to such initial Operating Budget and
acknowledge and agree that such initial Operating Budget shall be deemed to be
the Operating Budget of the Partnership for the period commencing on the
Effective Date and terminating on December 31, 2009 (subject to any amendments
or modifications approved by the Management Committee).
     (ii) No later than November 30th of each calendar year, the Management
Committee will cause a proposed Operating Budget for the following calendar year
to be prepared. It is the intention of the Partners that the Management Company
will, in accordance with the terms of the MSA, prepare and deliver such proposed
Operating Budget to the Management Committee. The proposed Operating Budget
shall be subject to the approval of the Management Committee. Once approved by
the Management Committee, such proposed Operating Budget shall be the Operating
Budget for the Partnership for such following calendar year (subject to any
amendments or modifications approved by the Management Committee).
Notwithstanding the foregoing, if the Management Committee fails to approve an
Operating Budget with respect to any calendar year, then (i) the Operating
Budget previously approved by the Management Committee for the prior calendar
year shall remain in effect after giving effect to any dispositions or other
material changes to the assets of the Partnership during such prior calendar
year, (ii) any items of the proposed Operating Budget that have been approved by
the Management Committee shall become effective, and (iii) the Senior Management
Team and the Management Company will be entitled to expend Partnership funds, in
any calendar quarter, in an amount equal to the lesser of (1) the actual
expenses incurred by the Partnership and its subsidiaries in such calendar
quarter, and (2) the budgeted amount for the corresponding calendar quarter in
the Operating Budget previously approved by the Management Committee for the
prior calendar year increased by the CPI Price Factor (excluding any
nonrecurring maintenance and capital expenditures). For the avoidance of doubt,
if, with respect to any calendar year, the Operating Budget for the prior
calendar year remains in effect pursuant to this Section 7.11(a), then such
prior calendar year’s Operating Budget shall be deemed to exclude any Expansion
Capital Expenditures set forth in such prior calendar year’s Operating Budget
and expended during such prior calendar year.
     (b) Haynesville Expansion Budget. The Haynesville Expansion Budget is
attached as Exhibit F. By execution of this Agreement, the Partners hereby (and
the Management Committee is deemed to) approve and consent to such Haynesville
Expansion Budget and acknowledge and agree that such Haynesville Expansion
Budget shall be deemed to be the Haynesville Expansion Budget for purposes of
the MSA. The Haynesville Expansion Budget may only be amended with the consent
of the Management Committee.

-34-



--------------------------------------------------------------------------------



 



ARTICLE VIII
TAX MATTERS
     8.1 Tax Returns. The Partnership shall cause a nationally recognized
accounting firm to prepare, at the expense of the Partnership, for each calendar
year (or part thereof), federal tax returns in compliance with the provisions of
the Code and any required state and local tax returns. Each Partner shall
furnish to the Partnership all pertinent information in its possession relating
to the Partnership’s operations that is necessary to enable the Partnership’s
tax returns to be timely prepared and filed. Not less than 60 days prior to the
due date (as extended) of the Partnership’s federal income tax return or any
state income tax return, the return proposed by the Management Committee to be
filed by the Partnership shall be furnished to the Partners for review. In
addition, not more than ten days after the date on which the Partnership files
its federal income tax return or any state income tax return, a copy of the
return so filed shall be furnished to the Partners.
     8.2 Partner Tax Return Information. The Partnership, at its expense, shall
cause to be delivered to each Partner within 75 days after the end of the
Partnership’s taxable year an IRS Form K-1 or a good faith estimate of the
amounts to be included on such IRS Form K-1 for such Partner and such other
information as shall be necessary (including a statement for that year of each
Partner’s share of net income, net losses and other items allocated to such
Partner) for the preparation and timely filing by the Partners of their federal,
state and local income and other tax returns.
     8.3 Tax Matters Partner.
     (a) The “Tax Matters Partner” of the Partnership for purposes of
Section 6231(a)(7) of the Code shall be Regency HIG so long as its Ultimate
Parent is Regency Energy Partners LP, and otherwise shall be the Partner
selected by the Management Committee for such purposes. The Tax Matters Partner
shall take such action as may be necessary to cause any Partner so requesting to
become a “notice partner” within the meaning of Section 6231(a)(8) of the Code.
The Tax Matters Partner shall inform each other Partner of all significant
matters that may come to its attention in its capacity as Tax Matters Partner by
giving notice thereof on or before the fifth day after becoming aware thereof
and, within that time, shall forward to each other Partner copies of all
significant written communications it may receive in that capacity. Any cost or
expense incurred by the Tax Matters Partner in connection with its duties,
including the preparation for or pursuance of administrative or judicial
proceedings, shall be paid by the Partnership.
     (b) Without first obtaining the approval of the Management Committee, the
Tax Matters Partner shall not, with respect to Partnership tax matters:
(i) enter into a settlement agreement with respect to any tax matter which
purports to bind Partners, (ii) intervene in any action pursuant to Code
Section 6226(b)(5), (iii) enter into an agreement extending the period of
limitations for making assessments on behalf of Partners, or (v) file a petition
pursuant to Code Section 6226(a) or 6228. If an audit of any of the
Partnership’s tax returns shall occur, the Tax Matters Partner shall not settle
or otherwise compromise assertions of the auditing agent which may be adverse to
any Partner as

-35-



--------------------------------------------------------------------------------



 



compared to the position taken on the Partnership’s tax returns without the
prior written consent of each such affected Partner.
     (c) No Partner shall file a request pursuant to Code Section 6227 for an
administrative adjustment of Partnership items for any taxable year, or a
petition under Code Sections 6226 or 6228 or other Code sections with respect to
any item involving the Partnership, without first notifying other Partners. Any
Partner that enters into a settlement agreement with respect to any Partnership
item (within the meaning of Code Section 6231(a)(3)) shall notify the other
Partners of such settlement agreement and its terms within 90 days from the date
of the settlement.
     (d) If any Partner intends to file a notice of inconsistent treatment under
Code Section 6222(b), such Partner shall give reasonable notice under the
circumstances to the other Partners of such intent and the manner in which the
Partner’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Partners.
     8.4 Tax Elections. The Partnership shall make the following elections on
the appropriate forms or tax returns:
     (a) to adopt the calendar year as the Partnership’s fiscal year, if
permitted under the Code;
     (b) to adopt the accrual method of accounting;
     (c) if there is a distribution of Partnership property as described in Code
Section 734 or a transfer of Partnership Interests as described in Code
Section 743, upon request by notice from any Partner, to elect, pursuant to Code
Section 754, to adjust the basis of Partnership property;
     (d) to elect to amortize the organizational expenses of the Partnership as
permitted by Code Section 709(b);
     (e) to take all available bonus depreciation for federal, state and local
tax purposes, unless otherwise determined by the Management Committee; and
     (f) any other election the Management Committee may deem appropriate.
     8.5 Tax Reimbursement. If Texas law requires the Partnership and any
Partner both to participate in the filing of a Texas franchise tax combined
group report, and if such Partner or any other member of the Partner’s combined
group pays the franchise tax liability due in connection with such combined
report, the parties agree that the Partnership shall promptly reimburse such
Partner for the franchise tax paid on behalf of the Partnership as a combined
group member. The franchise tax paid on behalf of the Partnership shall equal
the excess, if any of (i) the franchise tax that the combined group including
the Partnership pays over (ii) the amount the combined group would have paid if
it had computed its franchise tax liability for the report period without the
Partnership as a member of the combined group, but in no event more than what
the Partnership would have paid had it filed the franchise tax return not as a
member of a group. In such event, the parties agree that such Partner shall be
considered as paying such

-36-



--------------------------------------------------------------------------------



 



amount on behalf of the Partnership and the Partnership shall deduct for federal
income tax purposes 100% of the Texas franchise tax attributable to the
Partnership; provided that in the event that such deduction may not be properly
taken by the Partnership, the Partnership shall reimburse such Partner for the
after-tax cost of such payment of Texas franchise tax paid on the Partnership’s
behalf.
     8.6 Tax Partnership. It is the intention of the Partners that the
Partnership be classified as a partnership for U.S. federal tax purposes.
Neither the Partnership nor any Partner shall make an election for the
Partnership to be excluded from the application of the provisions of subchapter
K of chapter 1 of subtitle A of the Code or any similar provisions of applicable
state law or to be classified as other than a partnership pursuant to Treasury
Regulation Section 301.7701-3 or any similar provision of state or local law.
ARTICLE IX
BOOKS AND RECORDS; ADDITIONAL COVENANTS
     9.1 Maintenance of Books. The Partnership shall keep complete and accurate
books and records of Partnership, including all books and records necessary to
provide to the Partners any information required to be provided pursuant to
Section 9.2, supporting documentation of the transactions with respect to the
conduct of the Partnership’s business and minutes of the proceedings of the
Partners and the Management Committee, and any other books, records and
information that are required to be maintained by applicable Law.
     9.2 Financial Statements and Reports. With respect to each calendar year,
and within the time frame specified by the Management Committee, the Partnership
shall, or shall cause the Management Company to, prepare and deliver to each
Partner:
     (a) no later than 60 days after the end of each calendar year, annual
financial statements of the Partnership, consisting of a profit and loss
statement, balance sheet, statement of cash flows and statement of Capital
Accounts, as of the end of and for the prior calendar year, which shall be
prepared in accordance with generally accepted accounting principles
consistently applied (“GAAP”) and audited by the Partnership’s independent
certified public accountants, which shall be a nationally recognized accounting
firm;
     (b) no later than 40 days after the end of each calendar quarter, unaudited
quarterly financial statements of the Partnership, consisting of a profit and
loss statement, balance sheet and statement of cash flows and statement of
Capital Accounts, as of the end of and for the prior calendar quarter, which
shall be prepared in accordance with GAAP except for normal year end adjustments
and the absence of footnotes;
     (c) no later than 40 days after the end of each calendar month, monthly
financial and business reports, which shall consist of a profit and loss
statement, balance sheet and statement of cash flows and statement of Capital
Accounts, as of the end of and for the prior calendar month, which shall be
prepared in accordance with GAAP except for normal year end adjustments and the
absence of footnotes;

-37-



--------------------------------------------------------------------------------



 



     (d) weekly construction reports and monthly operating reports with respect
to the Haynesville Expansion Project reasonably acceptable to the Partners; and
     (e) such other information as a Partner may reasonably request.
     9.3 Bank Accounts. Funds of the Partnership shall be deposited in such
banks or other depositories as shall be designated from time to time by the
Management Committee. All withdrawals from any such depository shall be made
only as authorized by the Management Committee or the Management Company and
shall be made only by check, wire transfer, debit memorandum or other written
instruction. The Partnership will have its own bank account and its funds will
not be commingled with those of any other Person.
     9.4 Confidentiality.
     (a) Each Partner agrees that all Confidential Information shall be kept
confidential by such Partner, shall only be used for the purpose of reviewing
and evaluating the performance of the Partnership and the Partner’s interest
therein, and shall not be disclosed in any manner, except to such of the
Partner’s Authorized Representatives who have a need to know and who agree to
be, or are otherwise, bound by the Partner’s obligations hereunder and except as
otherwise expressly permitted in this Section 9.4. Each Partner shall be
responsible for any breach of this Section 9.4 by itself or any of its
Authorized Representatives, and each Partner covenants and agrees that it shall
promptly notify the Partnership of any actual, potential or threatened breach of
this Section 9.4 and shall, at its own expense, enforce, and assist the
Partnership in its enforcement of, the provisions of this Section 9.4,
including, to the extent reasonably necessary, seeking specific enforcement
through court proceedings. Subject to Section 9.4(b), if a Partner or any of its
Authorized Representatives is requested or required by applicable Law to
disclose any Confidential Information, such Partner shall, to the maximum extent
permitted by applicable Law, provide the Partnership with prompt written notice
thereof and will use reasonable efforts to resist disclosure, until an
appropriate protective order or motion to quash may be sought or a waiver of
compliance with this Section 9.4 may be granted. If, in the absence of a
protective order or the receipt of a waiver hereunder, such Partner or any of
its Authorized Representatives is, in the opinion of its legal counsel, legally
required to disclose Confidential Information, then such Partner or its
Authorized Representatives may disclose only that portion of the Confidential
Information legally required to be disclosed, without liability hereunder;
provided, that such Partner or its Authorized Representatives uses reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Confidential Information. Each Partner acknowledges and agrees that
the Partnership and the other Partners may be irreparably harmed by disclosure
of the Confidential Information, that money damages would not be a sufficient
remedy for any breach of this Section 9.4 by such Partner or its Authorized
Representatives and that, in addition to any other remedies available at law or
in equity, specific performance and injunctive or other equitable remedies shall
be available to the Partnership and the Partners as a remedy for any such breach
or threatened breach, without the requirement of posting bond or other security.
The Partnership and the other Partners shall be entitled to recover their costs
and expenses, including attorneys’ fees, incurred in connection with any
successful action

-38-



--------------------------------------------------------------------------------



 



brought by them to enforce the terms of this Agreement. With respect to
Confidential Information that is subject to confidentiality agreements under any
third-party confidentiality agreements, each Partner covenants and agrees to,
and shall cause its Authorized Representatives to, treat such Confidential
Information confidentially in accordance with, and to comply with the terms of,
the confidentiality provisions contained in those third-party confidentiality
agreements that have been disclosed to such Partner, including, any provisions
thereof that impose more stringent or additional obligations than those set
forth herein (provided, that such has been disclosed to such Partner). The
obligations of a Partner pursuant to this Section 9.4 shall continue following
the time such Person ceases to be a Partner, but thereafter such Person shall
not have the right to enforce the provisions hereof.
     (b) Notwithstanding anything to the contrary in this Agreement, each
Partner may disclose any information about the Partnership, including any
Confidential Information, without any liability to the Partnership or to any
other Partner or to their respective Affiliates and without any notice to any
Partner, to the extent that such disclosing Partner believes that such
disclosure is necessary or appropriate to satisfy its (or its Affiliates) public
disclosure obligations under the Securities Act, the Exchange Act, the rules of
any stock exchange, or any similar public disclosure obligations; provided that
such disclosing Partner shall give each of the other Partners prior opportunity
to review and comment on any such disclosure to the extent such disclosure
relates to any such other Partner or its Affiliates.
     9.5 Conflicts of Interest.
     (a) Except as expressly provided in Section 9.5(b) and Section 9.5(c), a
Partner or an Affiliate of a Partner may engage in and possess interests in
other business ventures of any and every type and description, independently or
with others, including ones in competition with the Partnership and specifically
including business ventures engaged in the Partnership Business, with no
obligation to offer to the Partnership, any other Partner or any Affiliate of
another Partner the right to participate therein. The Partnership may transact
business with any Partner or Affiliate of a Partner, subject to Sections 7.3(h)
and (i). Without limiting the generality of the foregoing, the Partners
recognize and agree that the Partners and/or their respective Affiliates
currently, or in the future may, subject to Section 9.5(b) and Section 9.5(c),
engage in various activities similar or related to the Partnership Business
(herein referred to as “Outside Activities”). Subject to Section 9.5(b) and
Section 9.5(c), no Partner or Affiliate of a Partner shall be restricted in its
right to conduct, individually or jointly with others, for its own account any
Outside Activities, and no Partner or its Affiliates shall have any duty or
obligation, express or implied, fiduciary or otherwise, to account to, or to
share the results or profits of such Outside Activities with, the Partnership,
any other Partner or any Affiliate of any other Partner, by reason of such
Outside Activities.
     (b) Notwithstanding anything to the contrary in Section 9.5(a), Regency HIG
hereby agrees to be bound by the terms and conditions of that certain AMI
Agreement, dated as of the Effective Date, by and among Regency Energy Partners
LP, the Partnership and the Alinda Investors (the “AMI Agreement”), and the
Partners consent to

-39-



--------------------------------------------------------------------------------



 



the Partnership complying with its obligations under the AMI Agreement. For the
avoidance of doubt, if the Company elects not to pursue (or is deemed to have
elected not to pursue) an AMI Opportunity pursuant to the terms of the AMI
Agreement, then Regency HIG (or any of its Affiliates) shall have the right to
pursue such AIM Opportunity independently of the Partnership and the other
Partners in accordance with the terms of the AMI Agreement.
     (c) Notwithstanding anything to the contrary in Section 9.5(a), each of the
Partners hereby acknowledges and agrees that no Partner (or any Affiliate of any
Partner) shall have the right to pursue or engage in any Partnership Specific
Opportunity other than through the Partnership.
     9.6 Haynesville Expense Reimbursement. In accordance with the terms of
Article 2 of the Contribution Agreement, the Partnership shall distribute to
Regency HIG the Pre-Closing Expenditures (as defined in the Contribution
Agreement). For the avoidance of doubt, the Partners hereby acknowledge and
agree that, for all purposes, the agreed net fair market value of Regency HIG’s
Initial Capital Contribution (after giving effect to such distribution) is equal
to $400,000,000.
     9.7 Haynesville Expansion Cost Overruns. Regency HIG shall contribute to
the Partnership an amount equal to any Cost Overruns (as defined in the
Contribution Agreement) in accordance with Section 5.5 of the Contribution
Agreement. Notwithstanding anything to the contrary in this Agreement, the
Partnership shall not issue Regency HIG any GP Units with respect to any Capital
Contributions made by Regency HIG pursuant to this Section 9.7.
     9.8 Financing. The Partners agree to use good faith and commercially
reasonable efforts to cause the Partnership to obtain, following the completion
of the Haynesville Expansion Project, financing on reasonable commercial terms
in a principal amount of not less than three times Consolidated EBITDA.
     9.9 Permitted Investments. Notwithstanding anything to the contrary in this
Agreement, the Partnership shall cause all cash Capital Contributions
contributed to the Partnership to be invested in Permitted Investments until
such cash Capital Contributions are expended by the Partnership in accordance
with any Budget, distributed as Available Cash or as otherwise approved by the
Management Committee.
ARTICLE X
DISSOLUTION, LIQUIDATION, AND TERMINATION
     10.1 Dissolution. The Partnership shall dissolve and its affairs shall be
wound up on the first to occur of the following (each a “Dissolution Event”):
     (a) notice from the Management Committee to the Partners dissolving the
Partnership;
     (b) entry of a decree of judicial dissolution of the Partnership under
Section 15-801 of the Act;

-40-



--------------------------------------------------------------------------------



 



     (c) the sale or abandonment of all or substantially all of the
Partnership’s business and assets; or
     (d) an event that makes it unlawful for all or substantially all of the
business or affairs of the Partnership to be carried on.
     10.2 Winding Up and Termination.
     (a) On the occurrence of a Dissolution Event, the Management Company (or
such other Person as may be designated by the Management Committee) shall serve
as liquidator under the supervision of the Management Committee. The liquidator
shall proceed diligently to wind up the affairs of the Partnership and to make
final distributions as provided in this Agreement and in the Act. The costs of
winding up shall be borne as a Partnership expense. Until final distribution,
the liquidator shall continue to operate the Partnership’s properties with all
of the power and authority of the Partners. The steps to be accomplished by the
liquidator are as follows:
     (i) as promptly as possible after dissolution and again after final winding
up, the liquidator shall cause a proper accounting to be made by a recognized
firm of certified public accountants of the Partnership’s assets, liabilities
and operations through the last calendar day of the month in which the
dissolution occurs or the final winding up is completed, as applicable;
     (ii) the liquidator shall discharge from the Partnership’s funds all of the
indebtedness of the Partnership and other debts, liabilities and obligations of
the Partnership or otherwise make adequate provision for the payment and
discharge thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine); and
     (iii) all remaining assets of the Partnership shall be distributed to the
Partners as follows:
     (1) the liquidator may sell any or all the Partnership’s property,
including to Partners, and any resulting gain or loss from each sale shall be
computed and allocated to the Capital Accounts of the Partners in accordance
with the provisions of Section 6.2;
     (2) with respect to all Partnership property that has not been sold, the
Book Value of that property shall be determined and the Capital Accounts of the
Partners shall be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in such property that has not previously been
reflected in the Capital Accounts would be allocated among the Partners as if
there were a taxable disposition of that property for the Book Value of that
property on the date of distribution; and

-41-



--------------------------------------------------------------------------------



 



     (3) Partnership property (including cash) shall be distributed among the
Partners in accordance with Section 6.1(b), and those distributions shall be
made by the end of the taxable year of the Partnership during which the
liquidation of the Partnership occurs (or, if later, the 90th day after the date
of the liquidation).
     (b) The distribution of cash or property to a Partner in accordance with
the provisions of this Section 10.2 constitutes a complete return to the Partner
of its Capital Contributions and a complete distribution to the Partner of its
Partnership Interest and all the Partner’s property. To the extent that a
Partner returns funds to the Partnership, it has no claim against any other
Partner for those funds.
     (c) No dissolution or termination of the Partnership shall relieve a
Partner from any obligation to the extent such obligation has accrued as of the
date of such dissolution or termination. Upon such termination, all books and
records of the Partnership shall be furnished to the liquidator, which shall
keep such books and records (subject to review by any Person that was a Partner
at the time of dissolution) for a period at least three years. At such time as
the liquidator no longer agrees to keep such books and records, it shall offer
the Persons who were Partners at the time of dissolution the opportunity to take
over such custody, shall deliver such books and records to such Persons if they
elect to take over such custody and may destroy such books and records if they
do not so elect. Any such custody by such Persons shall be on such terms as they
may agree upon among themselves.
     10.3 Deficit Capital Accounts. No Partner will be required to pay to the
Partnership, to any other Partner or to any third party any deficit balance that
may exist from time to time in another Partner’s Capital Account.
     10.4 Statement of Dissolution. On completion of the distribution of
Partnership assets as provided in this Article X, the Partners (or such other
Person or Persons as the Act may require or permit) shall file a statement of
dissolution with the Secretary of State of the State of Delaware, cancel any
other filings made pursuant to Section 2.5, and take such other actions as may
be necessary to terminate the existence of the Partnership. Upon the filing of
such statement of dissolution, the existence of the Partnership shall terminate
(and the Term shall end), except as may be otherwise provided by the Act or
other applicable Law.
ARTICLE XI
EXCULPATION AND INDEMNIFICATION
     11.1 Exculpation.
     (a) No Management Person (solely in such individual’s capacity as a
Management Person) shall be liable to the Partnership or to any Partner for any
claims, losses, expenses, costs, obligations, liabilities, actions, suits,
proceedings, judgments, or settlements, fines, penalties, interests or other
amounts (including attorneys’ fees) (whether civil, criminal, administrative or
investigative) (collectively, “Claims”) arising or resulting from or relating to
the performance of any of such Management Person’s

-42-



--------------------------------------------------------------------------------



 



obligations or duties under this Agreement in its capacity as a Management
Person, or otherwise attributable to any breach of duty owed by such Management
Person (by virtue of being a Management Person) to the Partnership or the
Partners, except to the extent such Claims or breach of duty is based upon such
Management Person’s fraud, bad faith, gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the doing of any act or the
failure to do any act by any Management Person, which shall not constitute
fraud, bad faith, gross negligence or willful misconduct, the effect of which
may cause or result in loss or damage to the Partnership, shall not subject any
Management Person to any liability. The Management Persons do not, in any way,
guarantee the return of the Partners’ Capital Contributions or a profit for the
Partners from the operations of the Partnership. No Management Person shall be
responsible to any Partners because of a loss of their investments or a loss in
operations, unless the loss shall have been the result of fraud, bad faith,
gross negligence or willful misconduct. For the avoidance of doubt, nothing in
this Section 11.1 shall be deemed to be a limitation on the Partnership’s
indemnification obligations pursuant to the MSA.
     (b) In performing its obligations or duties under this Agreement, a
Management Person (solely in such individual’s capacity as a Management Person)
shall be fully protected in relying in good faith upon the records of the
Partnership and upon such information, opinions, reports or statements presented
to the Partnership by any Person as to matters the Management Person reasonably
believes are within such other Person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Partnership,
including information, opinions, reports or statements as to the value and
amount of the assets, liabilities, Profits, Losses or Available Cash or any
other facts pertinent to the existence and amount of assets from which
distributions to Partners might properly be paid.
     11.2 Indemnification.
     (a) To the fullest extent permitted by applicable Law, the Partnership
shall protect, defend, indemnify and hold harmless each Covered Person from and
against all Claims actually and reasonably incurred arising from any and all
pending or completed Claims (including negligence, strict or absolute liability,
liability in tort and liabilities arising out of violation of Laws or regulatory
requirements of any kind) in which any Covered Person may be involved, or is
threatened to be involved, as a party or otherwise, by reason of its status as a
Covered Person; provided, that no Covered Person shall be entitled to be
indemnified pursuant to this Section 11.2(a) (x) with respect to any criminal
proceeding, if such Covered Person had reasonable cause to believe its conduct
was unlawful, (y) in respect of any Claim arising from or related to such
Covered Person’s fraud, bad faith, gross negligence or willful misconduct or
(z) with respect to any Claims by or in the name of the Partnership in respect
of any Claims as to which such Covered Person shall have been adjudged to be
liable to the Partnership unless and only to the extent that the Delaware Court
of Chancery, or other court of appropriate jurisdiction, shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such Covered Person is fairly and reasonably entitled
to indemnity of such expenses which the Delaware Court of Chancery, or other
court of appropriate jurisdiction, shall deem proper. The termination of any
action, suit or

-43-



--------------------------------------------------------------------------------



 



proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the Covered
Person acted in a manner contrary to that specified above.
     (b) Any amendment, modification or repeal of this Section 11.2 or any
provision in this Section 11.2 shall be prospective only and shall not in any
way affect the rights of any Covered Person under this Section 11.2 as in effect
immediately prior to such amendment, modification or repeal with respect to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when claims relating to such matters may arise or be
asserted.
     (c) Any indemnification pursuant to this Section 11.2 shall be made only
out of the assets of the Partnership, it being agreed that the Partners shall
not be personally liable for such indemnification and shall have no obligation
to contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.
     (d) In no event may a Covered Person subject any Partner to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
     (e) The provisions of this Section 11.2 are for the benefit of the Covered
Persons, their heirs, successors, assigns and administrators and shall not be
deemed to create any rights for the benefit of any other Persons.
     11.3 Indemnification Procedures.
     (a) Subject to the other provisions of this Article XI, in the event that
any action, suit, claim, demand or proceeding is commenced by a third party
involving a Claim (a “Third Party Claim”) in respect of any matter that, if true
(without any responsibility for independent investigation of the facts or law
contained in such notice from the third party), would be subject to
indemnification by the Partnership under any provision of Article XI to a
Covered Person entitled to such indemnification (an “Indemnified Party”), the
Indemnified Party shall promptly deliver written notice to the Partnership of
such Third Party Claim describing in reasonable detail (i) the nature of the
Third Party Claim, (ii) if practicable, the Indemnified Party’s best estimate of
the amount of Losses attributable to the Third Party Claim, (iii) the basis of
the Indemnified Party’s request for indemnification under this Agreement and
(iv) a copy of all papers served with respect to such claim (if any) (the “Claim
Notice”). Failure to timely provide such Claim Notice shall not affect the right
of the Indemnified Party’s indemnification hereunder, except to the extent the
Partnership is materially prejudiced by such delay or omission.
     (b) The Partnership shall have the right to take control of all aspects of
the investigation and defense of the Indemnified Party against such Third Party
Claim, except that the Indemnified Party’s consent shall be required with
respect to taking control of any investigation or defense (i) if the liabilities
involved in such proceedings involve any material risk of the sale, forfeiture,
or loss of, or the creation of any lien or other encumbrance on, any property of
such Indemnified Party or (ii) which could entail

-44-



--------------------------------------------------------------------------------



 



a risk of criminal liability to any Indemnified Party. If the Partnership
notifies the Indemnified Party that the Partnership elects to assume the defense
of the Third Party Claim within 30 days of such Partnership’s receipt of the
Claim Notice (such election to be without prejudice to the right of the
Partnership to dispute whether such claim is an indemnifiable Claim under this
Article XI), then the Partnership shall have the right to defend such Third
Party Claim with counsel selected by the Partnership (who shall be reasonably
satisfactory to the Indemnified Party), by all appropriate proceedings, to a
final conclusion or settlement at the discretion of the Partnership in
accordance with this Section 11.3(b). The Partnership shall have full control of
such investigation, defense and proceedings, including any compromise or
settlement thereof; provided, that the Partnership shall not enter into any
settlement agreement without the written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed); provided,
further, that such consent shall not be required if (i) the settlement agreement
contains a complete and unconditional general release by the third party
asserting the Third Party Claim of all Indemnified Parties affected by the claim
and (ii) the settlement agreement does not contain any sanction or restriction
upon the conduct of any business by any Indemnified Party or its Affiliates;
provided, further, that the Partnership shall in no event, without the consent
of the Indemnified Party, take or refrain from taking any action that would
reasonably be expected to materially impair the indemnification of such
Indemnified Party hereunder or would require such Indemnified Party to take or
refrain from taking any action or to make any public statement, which such
Person reasonably considers materially adversely affect its interests. If
requested by the Partnership, the Indemnified Party agrees to cooperate
reasonably with the Partnership, at the Partnership’s cost and expense, and its
counsel in contesting any Third Party Claim which the Partnership elects to
contest, including the making of any related counterclaim against the Person
asserting the Third Party Claim or any cross complaint against any Person. The
Indemnified Party may participate in, but not control, any investigation,
defense or settlement of any Third Party Claim controlled by the Partnership
pursuant to this Section 11.3(b), and the Indemnified Party shall bear its own
costs and expenses with respect to such participation.
     (c) If the Partnership does not notify the Indemnified Party within 30 days
of such Partnership’s receipt of the Claim Notice that the Partnership elects to
take control of the investigation and defense of the Indemnified Party pursuant
to Section 11.3(b), then the Indemnified Party shall have the right to defend,
and be reimbursed for its reasonable cost and expense (but only if the
Indemnified Party is actually entitled to indemnification hereunder) in regard
to the Third Party Claim with counsel selected by the Indemnified Party, by all
appropriate proceedings, which proceedings shall be prosecuted diligently by the
Indemnified Party. In such circumstances, the Indemnified Party shall defend any
such Third Party Claim in good faith and have full control of such defense and
proceedings; provided, however, that the Indemnified Party may not enter into
any compromise or settlement of such Third Party Claim if indemnification is to
be sought hereunder, without the consent of the Partnership of such proposed
settlement (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, further, that such consent shall not be required if (i) the
settlement agreement contains a complete and unconditional general release by
the third party asserting the Third Party Claim of all Indemnified Parties
affected by the claim and (ii) the settlement agreement

-45-



--------------------------------------------------------------------------------



 



does not contain any sanction or restriction upon the conduct of any business by
any Partnership or its Affiliates. The Partnership may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this Section 11.3(c), and the Partnership shall bear its own costs and
expenses with respect to such participation.
     (d) Subject to the other provisions of this Article XI, a claim for
indemnification by any Indemnified Party for any matter not involving a Third
Party Claim shall be asserted by delivery of a Claim Notice to the Partnership
promptly after such Indemnified Party becomes aware of the facts or
circumstances giving rise to such claim.
     11.4 Expenses. To the fullest extent permitted by applicable Law, if the
Partnership does not elect to take control of the investigation and defense of
an Indemnified Party pursuant to Section 11.3(b), reasonable expenses (including
legal fees) incurred by such Indemnified Party in defending any indemnified
Third Party Claim pursuant to Section 11.3(c) shall, from time to time, be
advanced by the Partnership to such Indemnified Party at reasonable intervals
prior to the final disposition of such claim, demand, action, suit or proceeding
upon receipt by the Partnership of an undertaking by or on behalf of such
Indemnified Party to repay such amount if it shall be finally determined by a
court of competent jurisdiction that such Indemnified Party is not entitled to
be indemnified as authorized in Section 11.2.
     11.5 Insurance. As of the Effective Date the Partnership will cause the
Management Company to provide insurance of the types, limits and coverages
described on Exhibit G and shall use commercially reasonable efforts to maintain
such insurance after the Effective Date, except to the extent the Management
Committee decides to obtain and maintain other insurance (or not maintain
insurance). The Partnership may enter into indemnity contracts with Covered
Persons and such other Persons as the Management Committee shall determine and
may adopt written procedures pursuant to which arrangements are made for the
advancement of expenses and the funding of obligations under Section 11.3 and
containing such other procedures regarding indemnification as are appropriate.
     11.6 Acts Performed Outside the Scope of the Partnership. Each Partner
(each Partner in such capacity, an “Indemnitor”) shall indemnify, defend, save
and hold harmless each other Partner (an “Indemnitee”) from any and all Claims
actually and reasonably incurred that shall or may arise by virtue of any act or
thing done or omitted to be done by the Indemnitor (directly or through agents
or employees) outside the scope of, or in breach of, the terms of this
Agreement; provided, however, that the Indemnitor shall be properly notified of
the existence of the Claim, and shall be given reasonable opportunity to cure
any act or omission causing liability, and shall be entitled to participate in
the defense thereof. The Indemnitee’s failure to give such notice shall not
affect the Indemnitor’s obligations hereunder, except to the extent of any
actual prejudice arising therefrom.
     11.7 Attorneys’ Fees. All of the indemnities provided in this Agreement
shall include reasonable attorneys’ fees, including appellate attorneys’ fees
and court costs.

-46-



--------------------------------------------------------------------------------



 



     11.8 Subordination of Other Rights to Indemnity. The interests of the
Partners (if any) in any proceeds of the Partnership by way of repayment of
loans, return of any Capital Contributions, or any distributions from the
Partnership, shall be subordinated to the right of Partners to the indemnities
provided by this Article XI.
     11.9 Survival of Indemnity Provisions. Except as otherwise specifically
provided herein, all of the indemnity provisions contained in this Agreement
shall survive a Partner’s ceasing to be a Partner hereunder.
     11.10 Reimbursement Obligation. Notwithstanding anything to the contrary in
this Agreement, if any Partner (a “Reimbursed Partner”) actually pays or incurs
any liability of the Partnership as a result of such Reimbursed Partner being
jointly and severally liable for the Partnership’s obligations by operation of
Law or otherwise (other than any liability arising from any breach of this
Agreement by such Reimbursed Partner), then such Reimbursed Partner may deliver
a notice to each other Partner (each, a “Reimbursing Partner”) setting forth in
reasonable detail the nature of such liability and the costs actually paid or
incurred by such Reimbursed Partner (the “Reimbursable Costs”). Promptly after
receipt of any such notice, each Reimbursing Partner shall reimburse the
Reimbursed Partner for such Reimbursing Partner’s pro rata share of the
Reimbursable Costs (based on the Partners’ respective Sharing Ratios at the time
such Reimbursable Costs are paid or incurred).
ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS
     12.1 Representations, Warranties and Covenants. Each Partner hereby
severally (and not jointly and severally) as to itself only represents, warrants
and covenants to the Partnership and the other Partners as follows:
     (a) The Partner understands that the purpose of the Partnership is to
engage in the Partnership Business. The Partner has read and is familiar with,
and has been given full and complete access to, information, financial or
otherwise, regarding the Partnership and has utilized such access to the
Partner’s satisfaction and has obtained any other relevant information the
Partner has sought. The Partner has been given the opportunity to ask questions
of, and receive answers from, the Partnership concerning the terms and
conditions of, and other matters pertaining to, its purchase and ownership of
the GP Units.
     (b) The Partner has read this Agreement and understands that the GP Units
being acquired by the Partner will be governed by the terms of this Agreement.
The Partner agrees to be bound, in all respects, by the terms of this Agreement.
     (c) The Partner has sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of acquiring
and owning the GP Units. The Partner is able to bear the economic risk of a
total loss of the value of the GP Units.
     (d) The Partner is acquiring the GP Units for its own account and not with
a view to, or for, resale in connection with any distribution thereof. The
Partner

-47-



--------------------------------------------------------------------------------



 



understands and acknowledges that the GP Units are not securities and the sale
of the GP Units has not been registered under the Securities Act or under state
securities laws. In addition, the Partner acknowledges that the GP Units are
subject to restrictions on transferability in this Agreement that will make it
difficult for the Partner to Transfer the GP Units. The Partner further
understands that any certificates representing the GP Units may contain legends
restricting the Transfer of the GP Units.
     (e) The Partner is fully authorized and qualified to become a Partner of
the Partnership and is authorized to make the Initial Capital Contribution to
the Partnership, and the person executing this Agreement on the Partner’s behalf
has been duly authorized to do so.
     (f) The Partner understands and acknowledges that (i) the Partnership may
need to raise additional capital from time to time in order to engage in the
Partnership Business and achieve any other objectives and goals that may be
established for the Partnership by the Management Committee, (ii) the
Partnership may raise additional capital by selling GP Units to one or more
Partners or other Persons in accordance with the terms of this Agreement,
(iii) the Partner has no right to participate in any future offering, or to buy
any additional GP Units that may be issued, by the Partnership except to the
extent set forth in this Agreement, and (iv) the Partner’s Sharing Ratio in the
Partnership may be diluted as a result of any such sale of additional GP Units.
     (g) The Partner will indemnify and hold harmless the Partnership and its MC
Members, officers, Partners and Affiliates, and any other Person who controls or
is controlled by any of them, against any and all loss, liability, claim, damage
and expense whatsoever, including reasonable attorney’s fees, arising out of or
based upon any false representation or warranty or any breach by the Partner of
any term or condition contained in this Article XII.
     (h) All of the information provided to the Partnership by the Partner and
all of the Partner’s representations and warranties are true and correct as of
the date of this Agreement. The Partner’s representations, warranties and
covenants shall survive the delivery of the Partner’s Capital Contribution.
ARTICLE XIII
GENERAL PROVISIONS
     13.1 Offset. Whenever the Partnership is to pay any sum to any Partner or
former Partner, any amounts that a Partner or former Partner owes the
Partnership may be deducted from that sum before payment.
     13.2 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or other electronic
transmission. A notice, request or consent given under this Agreement is
effective on receipt by the Partner to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient shall

-48-



--------------------------------------------------------------------------------



 



be deemed effective on the next Business Day. All notices, requests and consents
to be sent to a Partner must be sent to or made at the addresses given for that
Partner on Schedule 1 or such other address as that Partner may specify by
notice to the other Partners. Any notice, request or consent to the Partnership
must be given to all of the Partners. Whenever any notice is required to be
given by Law, the Certificate or this Agreement, a written waiver thereof,
signed by the Person entitled to notice, whether before or after the time stated
therein, shall be deemed equivalent to the giving of such notice.
     13.3 Entire Agreement. This Agreement and any other agreements expressly
mentioned in this Agreement constitute the entire agreement of the Partners and
their respective Affiliates relating to the Partnership and supersede all prior
contracts or agreements with respect to the Partnership, whether oral or
written.
     13.4 Waivers. A waiver or consent, express or implied, to or of any breach
or default by any Person in the performance by that Person of its obligations
with respect to the Partnership is not a consent or waiver to or of any other
breach or default in the performance by that Person of the same or any other
obligations of that Person with respect to the Partnership. Failure on the part
of a Person to complain of any act of any Person or to declare any Person in
default with respect to the Partnership, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute-of-limitations period has
run.
     13.5 Amendment or Restatement. Except as expressly set forth herein, this
Agreement (including the Exhibits and Schedules) may be amended or restated only
by a written instrument adopted, executed and agreed to by all of the Partners.
The Certificate may be amended or restated only with the approval of all of the
Partners.
     13.6 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Partners and their respective heirs, legal representatives,
successors and assigns.
     13.7 Governing Law; Jurisdiction. THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. A PARTNER AND
THE PARTNERSHIP MAY BRING AN ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT,
IF AT ALL, ONLY IN A FEDERAL OR STATE COURT OF COMPETENT JURISDICTION IN
WILMINGTON, DELAWARE. EACH PARTNER HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON-CONVENIENCE, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF SUCH ACTION OR PROCEEDING IN ANY SUCH RESPECTIVE JURISDICTION.
     13.8 Severability. In the event of a direct conflict between the provisions
of this Agreement and any mandatory, non-waivable provision of the Act, such
provision of the Act shall control. If any provision of the Act provides that it
may be varied or superseded in a

-49-



--------------------------------------------------------------------------------



 



partnership agreement (or otherwise by agreement of the partners of a
partnership), that provision shall be deemed superseded and waived in its
entirety if this Agreement contains a provision addressing the same issue or
subject matter. If any provision of this Agreement or the application thereof to
any Partner or circumstance is held invalid or unenforceable to any extent,
(a) the remainder of this Agreement and the application of that provision to
other Partners or circumstances is not affected thereby, and (b) the Partners
shall negotiate in good faith to replace that provision with a new provision
that is valid and enforceable and that puts the Partners in substantially the
same economic, business and legal position as they would have been in if the
original provision had been valid and enforceable.
     13.9 Tax Disclosure Authorization. Notwithstanding anything herein to the
contrary, the Partners (and each Affiliate and Person acting on behalf of any
Partner) agree that each Partner (and each employee, representative, and other
agent of such Partner) may disclose to any and all Persons, without limitation
of any kind, the transaction’s tax treatment and tax structure (as such terms
are used in Sections 6011 and 6112 of the Code and the Treasury Regulations
thereunder) contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) provided to such Partner or such
Person relating to such tax treatment and tax structure, except to the extent
necessary to comply with any applicable federal or state securities laws.
     13.10 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Partner shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
     13.11 Waiver of Certain Rights. Each Partner irrevocably waives any right
it may have to maintain any action for dissolution of the Partnership or for
partition of the property of the Partnership.
     13.12 No Third Party Beneficiary. Except as provided in Section 11.2(e) or
otherwise explicitly set forth in this Agreement, nothing contained in this
Agreement is intended, or shall be deemed, to benefit any third party or
creditor of the Partnership.
     13.13 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile counterparts), each of which, when executed, shall be
deemed an original, and all of which shall constitute but one and the same
instrument.
     13.14 Reliance on Counsel. Each of the Partners agrees that it has been
represented by independent counsel of its choice during the negotiation and
execution of this Agreement and that it has executed the same upon the advice of
such independent counsel. Each Partner and its counsel cooperated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any and all drafts relating thereto shall be deemed the work product of the
Partners and may not be construed against any Partner by reason of its
preparation. Therefore, the Partners waive the application of any Law or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
Signature Page Follows

-50-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Partners have executed this Agreement as of the
date first set forth in this Agreement.

              REGENCY HAYNESVILLE INTRASTATE GAS LLC
 
       
 
  By:   /s/ Byron Kelley
 
       
 
  Name:   Byron Kelley
 
       
 
  Title:   Chairman and President
 
       

              EFS HAYNESVILLE, LLC
 
       
 
  By:   EFS Equity Holdings, LLC, its Managing
Member
 
       
 
  By:   Aircraft Services Corporation, its Managing
Member
 
       
 
  By:   /s/ Tyson Yates 
 
       
 
  Name:   Tyson Yates 
 
       
 
  Title:   Vice President 
 
       

                  ALINDA GAS PIPELINE I, L.P.
 
                By:   Alinda Gas Pipeline I GP LLC, its General
Partner
 
           
 
      By:   /s/ Chris Beale 
 
           
 
      Name:   Chris Beale 
 
           
 
      Title:   President 
 
           

                  ALINDA GAS PIPELINE II, L.P.
 
                By:   Alinda Gas Pipeline II GP LLC,
its General Partner
 
           
 
      By:   /s/ Chris Beale 
 
           
 
      Name:   Chris Beale 
 
           
 
      Title:   President 
 
           

Signature Page
RIGS Haynesville Partnership Co. Amended and Restated Partnership Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
PARTNERS; GP UNITS; CAPITAL CONTRIBUTIONS

                                      Initial Capital   Total Capital        
Partner   Contribution   Contributions   GP Units   Sharing Ratio
Regency Haynesville Intrastate Gas LLC
                               
 
  $ 400,000,000     $ 400,000,000       400,000       38 %
2001 Bryan Street
                               
Suite 3700
                               
Dallas, Texas 75201
                               
Attention: Chief Legal Officer
                               
Facsimile: 214-750-1749
                               
Telephone: 214-750-1771
                               
 
                               
EFS Haynesville, LLC
                               
 
                               
c/o GE Energy Financial
  $ 126,500,000     $ 126,500,000       126,500       12 %
Services
                               
800 Long Ridge Road
                               
Stamford, CT 06927
                               
Attention: General Counsel
                               
Facsimile: 203-357-6632
                               
Telephone: 203-357-4151
                               
 
                               
Alinda Gas Pipeline I, L.P.
                               
 
                               
c/o Alinda Capital Partners
  $ 308,531,000     $ 308,531,000       308,531       29.3 %
LLC
                               
150 East 58th Street
                               
39th Floor
                               
New York, NY 10155
                               
Attention: General Counsel
                               
 
                               
with copy to:
                               
 
                               
c/o Alinda Capital Partners LLC
                               
150 East 58th Street
                               
39th Floor
                               
New York, NY 10155
                               

Schedule 1



--------------------------------------------------------------------------------



 



                                      Initial Capital   Total Capital        
Partner   Contribution   Contributions   GP Units   Sharing Ratio
Attention: Sanjay Khettry
                               
Facsimile: 212-838-6480
                               
Telephone: 212-838-6400
                               
 
                               
Alinda Gas Pipeline II, L.P.
                               
 
                               
c/o Alinda Capital Partners
  $ 217,969,000     $ 217,969,000       217,969       20.7 %
LLC
                               
150 East 58th Street
                               
39th Floor
                               
New York, NY 10155
                               
Attention: General Counsel
                               
 
                               
with copy to:
                               
 
                               
c/o Alinda Capital Partners LLC
                               
150 East 58th Street
                               
39th Floor
                               
New York, NY 10155
                               
Attention: General Counsel
                               
 
                               
Attention: Alex Black
                               
Facsimile: 212-838-6480
                               
Telephone: 212-838-6400
                               

Schedule 1



--------------------------------------------------------------------------------



 



SCHEDULE 2
INITIAL MC MEMBERS
MC Member Designated by GE Investor
Mark Mellana
MC Member Designated by Regency HIG
Pat Giroir
MC Member Designated by Alinda Investor 1
Sanjay Khettry
MC Member Designated by Alinda Investor 2
Alex Black

Schedule 2



--------------------------------------------------------------------------------



 



SCHEDULE 3(a)
INITIAL OFFICERS

      Name   Title
Executive Vice Presidents  
   
L. Patrick Giroir
  Executive Vice President
Dennie Dixon
  Executive Vice President
Brian Reese
  Executive Vice President
Chris D. Rozzell
  Executive Vice President
 
   
Functional Vice Presidents  
   
Martin Anthony
  Vice President, Business Development
Ramon Suarez
  Vice President, Treasury Service
Jay Ford
  Vice President, Right-of-Way
David L. Johnson
  Vice President, Operations
 
   
Other Vice Presidents  
   
Troy Sturrock
  Vice President
Francie Kilborne
  Vice President
Deena Jordan
  Vice President

Schedule 3(a)



--------------------------------------------------------------------------------



 



SCHEDULE 3(b)
DELEGATION OF AUTHORITY TO OFFICERS
The delegation of authority set forth in this Schedule 3(b) applies to the
Partnership and each of its subsidiaries, including all their operating units
and divisions. For this purpose, subsidiaries shall mean each legal entity
controlled directly or indirectly by the Partnership through ownership, by
contract, or otherwise. All actions taken by any officer in accordance with this
Schedule 3(b) and the terms of this Agreement shall constitute actions of the
Partnership.
Expenditure Authority
(i) General Expenditure Authority:
Subject to Section 7.1(b) of this Agreement, each officer is hereby delegated
the following authority to expend the Partnership’s funds in the name and on
behalf of the Partnership and/or its subsidiaries as provided below, provided
the same is in furtherance of the Partnership Business and is within a
then-current Budget; provided, that such officer may expend funds in excess of a
then-current Budget in cases of Emergency to the extent set forth in Section
(ii) of this Schedule 3(b) below:

                                                                               
                                      Issuance of                              
                          Letters of                                            
            Credit and                                                        
Parental   Drawing     Authorization   Expenditures   Expenses and          
Sale or   Firm   Guarantees   Down     for Capital   related to   Commitments  
Gas Sales/   Disposal of   Transportation   per Letter   Revolver    
Expenditures   Approved   other than   Purchases   Fixed   Revenue   of Credit  
Debt per     (“AFEs”) per   AFEs per   AFEs per   Per   Assets per   Contracts
per   or   Draw     AFE   AFE   Commitment   Contract   Transaction   Contract  
Guarantee   Down
Executive Vice Presidents
  up to $1 million(1)   up to $2.5 million(1)   up to
$250,000(1)(2)   up to 35,000 MMBtu/d(1)   up to
$100,000(1)   up to 30,000 MMBtu/d(1)   up to $2 million(1)   up to
$10 million(1)
Vice President,
Business
Development
    —       —     up to $25,000   up to 35,000 MMBtu/d     —     up to 30,000
MMBtu/d     —       —  
Vice President,
Treasury Services
    —       —     up to $25,000     —       —       —     up to $2 million   up
to $10 million
Vice President,
Right-of-Way
                  up to                                        
 
    —       —     $ 25,000 (3)     —       —       —       —       —  
Vice President, Operations
  up to $100,000   up to $500,000   up to $100,000     —       —       —       —
      —  
Other Vice
Presidents
  up to $10,000   up to $25,000   up to $25,000     —       —       —       —  
    —  

Schedule 3(b)



--------------------------------------------------------------------------------



 



Notes:   (1)   Each Executive Vice President may delegate its authority to make
such expenditures to the following employees of the Management Company as
follows: (i) managers, supervisors, engineers and the general accounting manager
of Management Company may be delegated expenditure authority up to $25,000, and
(ii) all other supervisors and professional staff of the Management Company may
be delegated expenditure authority up to $10,000.   (2)   In addition to the
general authorization to expend up to $250,000 with respect to any expenses or
commitments other than AFEs, each Executive Vice President has the authority to
pay or caused to be paid, in the name and on behalf of the Partnership, any
amounts due and payable by the Partnership under the MSA (including the G&A
Payment (as defined in the MSA), any Third Party Expenses (as defined in the
MSA) and any Reimbursable Personnel Expenses (as defined in the MSA)).   (3)  
Limited to purchases of right-of-way only.

(ii) Expenditure Authority in case of Emergency:
In cases of an Emergency, the expenditures of an officer may exceed a
then-current Budget to the extent required to proceed with maintenance or repair
work necessary to keep the Partnership’s natural gas transportation and storage
assets operating or to restore such facilities to operating condition or to
minimize damage to property or to minimize the risk of injury or death to
Persons, without necessity for consent of the Management Committee; provided
that the foregoing shall not affect the expenditure limits of individual
officers for individual items set forth in the table in Section (i) of this
Schedule 3(b) above. For purposes of this Agreement, an “Emergency” shall be a
sudden or unexpected event which causes, or risks causing, material property
damage to the Partnership’s natural gas transportation or storage assets, or
death or injury to any Person, which is of such a nature that a response cannot,
in the reasonable discretion of the applicable officer, await the decision of
the Management Committee.
Other Authority
Subject to Section 7.1(b) of this Agreement and the expenditure authority limits
set forth above, each Executive Vice President is hereby delegated the
authority, and authorized, to take, in the name and on behalf of the Partnership
and its subsidiaries, any and all actions relating to the conduct of the
Partnership Business in the ordinary course, including causing the Partnership
or any of its subsidiaries to enter into any contract or agreement, causing the
Partnership or any of its subsidiaries to make any necessary regulatory filings,
communicating with the any counterparty to any contract or agreement entered
into by the Partnership or any of its subsidiaries and causing the Partnership
or any of its subsidiaries to exercise its rights and fulfill its obligations
under any contract or agreement entered into by the Partnership or any of its
subsidiaries.
Subject to Section 7.1(b) of this Agreement and the expenditure authority limits
set forth above, each officer is hereby delegated the authority, and authorized,
to take, in the name and on behalf of the Partnership and its subsidiaries, any
and all actions necessary in connection with any expenditures expended by such
officer in accordance with the expenditure authority delegated to such officer
in accordance with this Schedule 3(b). In addition, each such officer may
delegate the authority to take any such actions (other than the authority to
make expenditures) to any other officer.

Schedule 3(b)



--------------------------------------------------------------------------------



 



SCHEDULE 4
INITIAL SENIOR MANAGEMENT TEAM
Name
L. Patrick Giroir
Martin Anthony
Brian Reese

Schedule 4



--------------------------------------------------------------------------------



 



EXHIBIT C
HAYNESVILLE EXPANSION PROJECT
The Haynesville Expansion Project is an expansion of the existing pipeline
system indirectly owned by the Partnership that is located in North Louisiana.
The project is expected to add 128 miles of pipeline to the existing pipeline
system. Specifically, the Bienville Loop Pipeline will add 28 miles of pipeline,
the Elm Grove Pipeline will add 23 miles of pipeline and the Winnsboro Loop
Pipeline will add 77 miles of pipeline. The additional pipeline will range in
diameter from 36 to 42 inches with the Bienville Loop and the Elm Grove Pipeline
each expected to have a diameter of 36 inches and with the Winnsboro Pipeline
expected to have a diameter of 42 inches. The project is expected to add
approximately 14,200 horsepower of compression at the Elm Grove and Haughton
Stations and approximately 1.1 Bcf/d of capacity to the existing pipeline
system. The project is expected to be completed in one phase by the end of the
first quarter of 2010. The estimated total cost of construction of the project
is $653 million.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TRANSFER RIGHTS
     Capitalized terms used in this Exhibit D that are not defined in this
Exhibit shall have the meanings given to them in the Amended and Restated
General Partnership Agreement to which this Exhibit D is attached. Unless the
context requires otherwise, all references in this Exhibit to Sections refer to
the Sections of this Exhibit.
1. General Rules.
(a) No Partner may Transfer all or any portion of its GP Units other than in
accordance with the terms of this Exhibit D, and any attempted Transfer that is
not in accordance with this Exhibit D shall be, and is hereby declared, null and
void ab initio.
(b) No Partner shall Transfer all or any of his or its GP Units or permit an
indirect transfer of GP Units if such Transfer or indirect transfer would
(i) subject the Partnership to the reporting requirements of the Exchange Act,
(ii) subject the Partnership to the registration requirements, under the
Securities Act or any applicable state securities law or violate any applicable
Laws regulating the transfer of securities, (iii) cause the Partnership to be
deemed to be an “investment company” under the Investment Company Act,
(iv) cause the Partnership to lose its status as a partnership for federal
income tax purposes or cause the Partnership to be classified as a “publicly
traded partnership” within the meaning of Code Section 7704 or (v) be in
violation of any Law relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective Sept. 24, 2001 and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
(c) The Partners agree that a breach of the provisions of this Exhibit D may
cause irreparable injury to the Partnership and the Partners for which monetary
damages (or other remedies at law) are inadequate in view of (i) the
complexities and uncertainties in measuring the actual damages that would be
sustained by reason of the failure of a Person to comply with such provisions
and (ii) the uniqueness of the Partnership’s business and the relationship among
the Partners. Accordingly, the Partners agree that the provisions of this
Exhibit D may be enforced by specific performance.
2. Transfer Restrictions.
(a) No Partner may Transfer (other than pursuant to a Permitted Transfer) a
portion of its GP Units that is less than 5% of all of the issued and
outstanding GP Units; provided, that if a Partner owns less than 5% of all the
issued and outstanding GP Units, such Partner may Transfer all (but not less
than all) of its GP Units, subject to, and in accordance with, the other
provisions of this Exhibit D.
(b) No Partner may Transfer (other than pursuant to a Permitted Transfer) all or
any portion of its GP Units to any Person for any type of consideration other
than cash, cash equivalents or readily marketable securities, without the prior
written consent of each of the other Partners in their Sole Discretion.

D-1



--------------------------------------------------------------------------------



 



(c) Subject to the other provisions of this Exhibit D (including the right of
first offer set forth in Section 3 of this Exhibit D), prior to the third
anniversary of the Effective Date, no Partner may Transfer (other than pursuant
to a Permitted Transfer or pursuant to Transfer in connection with the
foreclosure (or in lieu of foreclosure) of any pledge, hypothecation, or
encumbrance of any GP Units for security purposes) all or any portion of its GP
Units without the prior written consent of each of the other Partners in their
Sole Discretion.
(d) Subject to the other provisions of this Exhibit D (including the right of
first offer set forth in Section 3 of this Exhibit D), at any time on or after
the third anniversary of the Effective Date, a Partner may Transfer all or any
portion of its GP Units to any Person without the consent of the Partnership or
any other Partner.
3. Right of First Offer.
(a) If any Partner desires to Transfer all or any portion of its GP Units to any
Person (other than pursuant to a Permitted Transfer) or is subject to a demand
or request to Transfer all or any portion of its GP Units to any Person in
connection with the foreclosure (or in lieu of foreclosure) of any pledge,
hypothecation, or encumbrance of its GP Units, then such Partner (the "Disposing
Partner”) shall promptly give written notice (a “Disposition Notice”) to the
other Partners (such other Partners, the “ROFO Partners”) that such Disposing
Partner desires to effect such a Transfer and setting forth the portion of GP
Units proposed to be transferred by the Disposing Partner (the “Sale GP Units”),
the amount of consideration that such Disposing Partner proposes to be paid for
such Sale GP Units (the “Sale Price”) and any other material terms sought by the
Disposing Partner. The delivery of a Disposition Notice shall constitute an
offer by the Disposing Partner to sell to the ROFO Partners the Sale GP Units at
the Sale Price in accordance with the terms of this Section 3.
(b) Upon receipt of the Disposition Notice, each ROFO Partner may exercise the
right of first offer with respect to all or any portion of the Sale GP Units by
delivering a written notice to the Disposing Partner and the other ROFO Partners
within 20 Business Days after the receipt of the ROFO Partners Notice (such
20-Business Day period being referred to herein as the “ROFO Partners Election
Period”) setting forth the amount of the Sale GP Units such ROFO Partner is
electing to purchase, up to its pro rata share (based on the relative Sharing
Ratios of the ROFO Partners as of the date of such determination) plus any
additional portion of the Sale GP Units it desires to purchase in excess of its
pro rata share (the “ROFO Over-Allotment Amount”) if other ROFO Partners do not
exercise all or any portion of their rights hereunder. The right of each ROFO
Partner to purchase Sale GP Units in excess of its pro rata share shall be based
on the relative Sharing Ratios of the ROFO Partners desiring to purchase ROFO
Over-Allotment Amounts (or in such other manner as all of the ROFO Partners who
elect to exercise the right of first offer (the “Exercising ROFO Partners”)
agree to allocate the right to purchase among themselves).
(c) The closing of the purchase and sale of the Sale GP Units to the Exercising
ROFO Partners shall occur no later than the 20th Business Day following the end
of the ROFO Partners Election Period unless the Exercising ROFO Partners and the
Disposing Partner otherwise agree in writing. At the closing, each of the
Exercising ROFO Partners shall deliver to the Disposing Partner cash (by wire
transfer in immediately available funds) in the amount of the Sale Price

D-2



--------------------------------------------------------------------------------



 



applicable to the Sale GP Units to be purchased by such Exercising ROFO Partner,
and the Disposing Partner shall represent and warrant to each of the Exercising
ROFO Partners pursuant to a written agreement delivered at such closing that the
Disposing Partner owns such Sale GP Units free and clear of all liens,
encumbrances and adverse claims, and shall deliver to each of the Exercising
ROFO Partners, as applicable, executed transfer instruments as are deemed
reasonably necessary by the Management Committee for the proper transfer of such
Sale GP Units on the books of the Partnership. The Disposing Partner and the
Exercising ROFO Partners shall cooperate in good faith in obtaining all
necessary governmental and other third Person approvals, waivers and consents
required for the closing. Notwithstanding the foregoing, any such closing shall
be delayed, to the extent required, to obtain any necessary governmental
approvals, waivers and consents required for the closing (including any
approvals under the HSR Act); provided, that if such approval, waiver or consent
is required by any Exercising ROFO Partner to consummate such closing and such
approval, waiver or consent is not obtained within 40 Business Days following
the end of the ROFO Partners Election Period, then the Exercising ROFO Partners
shall be deemed to have rejected the offer to purchase any of the Sale GP Units
and no Exercising ROFO Partner shall be deemed to have breached any obligation
to purchase any portion of the Sale GP Units.
(d) If the ROFO Partners fail to notify the Disposing Partner prior to the
expiration of the ROFO Partners Election Period of their election to acquire all
of the Sale GP Units pursuant to any Disposition Notice, then the ROFO Partners
shall be deemed to have rejected the offer to purchase any of the Sale GP Units.
If the ROFO Partners are deemed to have rejected the offer to purchase any of
the Sale GP Units, the Disposing Partner shall be free to Transfer all of the
Sale GP Units to any Person during the 90-Business Day period following the
expiration of the ROFO Partners Election Period; provided, that the
consideration and other terms offered by the Disposing Partner shall be no more
favorable to the transferee taken as a whole than those offered in the
Disposition Notice. If the consideration constituting the Sale Price includes
any readily marketable securities, then, for purposes of this Section 3, the
cash value of such readily marketable securities shall be deemed to be an amount
equal to (i) in the case of securities that are primarily traded on a National
Securities Exchange (other than The Nasdaq Stock Market, Inc.), the average of
their last sale prices, regular way, as reported in the principal consolidated
transaction reporting system of such National Securities Exchange on each
trading day during the 21 trading-day period ending immediately prior to the
date of the determination, or if no sales occurred on any such day, the mean
between the closing “bid” and “asked” prices on such day and (ii) if the
principal market for such securities is, or is deemed to be, in the
over-the-counter market or The Nasdaq Stock Market, Inc., the average of their
closing sale prices on each trading day or, if not so quoted, the mean between
their closing “bid” and “asked” prices on such day during the 21 trading-day
period ending immediately prior to the date of the determination, as published
by The Nasdaq Stock Market, Inc., in the case of securities primarily traded on
The Nasdaq Stock Market, Inc., or the FINRA/NASDAQ Trade Reporting Facility or
such other system then in use, in the case of a principal market that is the
over-the-counter market, or if such price is not so published on any such day,
the mean between their closing “bid” and “asked” prices, if available, on any
such day, which prices may be obtained from any professional market maker making
a market in such securities, or any reputable pricing service, broker or dealer.
For purposes of this Section 3, “National Securities Exchange” means an exchange
registered with the United States Securities and Exchange Commission under
Section 6(a) of the Securities

D-3



--------------------------------------------------------------------------------



 



Exchange Act, and any successor to such statute. Any Sale GP Unit not sold
during such 90-Business Day period shall be subject again to right of first
offer set forth in this Section 3.
4. Co-Sale (Tag-Along) Rights.
(a) The remaining provisions of this Section 4 shall not apply to a Permitted
Transfer.
(b) If any Partner (the “Co-Sale Seller”) desires to Transfer all or a portion
of its GP Units that is equal to or greater than 20% of the GP Units held by
such Co-Sale Partner (the “Proposed Co-Sale Transfer”), then such Co-Sale Seller
shall offer (the “Co-Sale Offer”) to include in the Proposed Co-Sale Transfer
the GP Units owned and designated by any other Partner on the same terms as the
Co-Sale Seller, in each case, according to the remaining terms of this
Section 4.
(c) The Co-Sale Seller shall give written notice to each other Partner (the
“Co-Sale Notice”) at least 20 Business Days prior to the scheduled closing of
the Proposed Co-Sale Transfer or, if earlier, on the date any applicable
purchase agreement is signed. The Co-Sale Notice shall specify the proposed
transferee (the “Co-Sale Buyer”), the GP Units proposed to be Transferred as
part of the Proposed Co-Sale Transfer, the amount and type of consideration to
be received therefor and the place and date on which the Transfer is to be
consummated and shall include a complete and accurate copy of the applicable
purchase agreement.
(d) If a Partner (a “Co-Sale Electing Partner”) wishes to accept the Co-Sale
Offer and participate in the Proposed Co-Sale Transfer, such Co-Sale Electing
Partner must notify the Co-Sale Seller no later than ten Business Days following
the date the Co-Sale Seller gives the Co-Sale Notice. Each Co-Sale Electing
Partner may, unless otherwise agreed by each other Co-Sale Electing Partner and
the Co-Sale Seller, elect to Transfer to the Co-Sale Buyer a portion of such
Co-Sale Electing Partner’s GP Units up to an amount equal to the product of
(i) the aggregate number of GP Units that the Co-Sale Buyer desires to purchase,
multiplied by (ii) a fraction, the numerator of which shall be the number of GP
Units held by such Co-Sale Electing Partner and the denominator of which shall
be the aggregate number of GP Units held by all of the Co-Sale Electing Partners
and the Co-Sale Seller. The number of GP Units that may be sold by the Co-Sale
Seller to the Co-Sale Buyer shall be reduced by the aggregate number of GP Units
that the Co-Sale Electing Partners elect to Transfer hereunder. Each Co-Sale
Electing Partner shall participate in the Proposed Co-Sale Transfer upon the
same terms and conditions as the Co-Sale Seller. The closing date of the
Proposed Co-Sale Transfer will be the date specified in the Co-Sale Notice.
Notwithstanding the foregoing, such closing date shall be delayed, to the extent
required, to obtain any necessary governmental approvals, waivers and consents
required for the closing (including any approvals under the HSR Act); provided,
that if such approval, waiver or consent is required by any Co-Sale Electing
Partner to consummate such closing and such approval, waiver or consent is not
obtained within 40 Business Days after the closing date set forth in the Co-Sale
Notice, then such Co-Sale Electing Partner shall be deemed to have rejected the
offer to participate in the Proposed Co-Sale Transfer and such Co-Sale Electing
Partner shall not be deemed to have breached any obligation to participate in
such Proposed Co-Sale Transfer.
5. Dispositions of Upper Tier Entities.

D-4



--------------------------------------------------------------------------------



 



(a) If at any time an Indirect Transfer occurs with respect to any Partner (any
such Partner, a "Transferred Partner”), then, as of the date of such Indirect
Transfer, such Transferred Partner shall be deemed to have offered to each other
Partner the right to purchase all of such Transferred Partner’s GP Units (the
“Indirect Transfer GP Units”) for an amount equal to the FMV (or with respect to
an Indirect Transfer that occurs prior to the third anniversary of the Effective
Date (other than an Indirect Transfer occurring prior to the third anniversary
of the Effective Date as a result of the foreclosure (or in lieu of foreclosure)
of any pledge, hypothecation, or encumbrance of any interests in any Person that
Controls such Transferred Partner), 90% of the FMV) of such Indirect Transfer GP
Units (the “Indirect Transfer Sale Price”). The Transferred Partner shall notify
the Partnership in writing of any such Indirect Transfer promptly after the
occurrence thereof. The Partnership shall promptly notify each Partner after it
receives notice of any such Indirect Transfer (the “Indirect Transfer Notice”).
Each other Partner shall have the right, but not the obligation, to purchase the
Indirect Transfer GP Units pursuant to the following terms:
(i) Upon receipt of the Indirect Transfer Notice, each non-Transferred Partner
may exercise the right of first offer with respect to all or any portion of the
Indirect Transfer GP Units by delivering a written notice to the Transferred
Partner and the Partnership and the other non-Transferred Partners within ten
Business Days after the receipt of such notice (such ten-Business Day period
being referred to herein as the “Indirect Transfer Election Period”) setting
forth the amount of such Indirect Transfer GP Units such non-Transferred Partner
is electing to purchase (the “Indirect Transfer Participating Partner”), up to
its pro rata share (based on the relative Sharing Ratios of the non-Transferred
Partners as of the date of such Indirect Transfer) plus any additional portion
of such Indirect Transfer GP Units it desires to purchase in excess of its pro
rata share (the “Indirect Transfer Over-Allotment Amount”) if the other
non-Transferred Partners do not exercise all or any portion of their rights
hereunder. The right of each Indirect Transfer Participating Partner to purchase
Indirect Transfer GP Units in excess of its pro rata share shall be based on the
relative Sharing Ratios of the Indirect Transfer Participating Partners desiring
to purchase Indirect Transfer Over-Allotment Amounts (or in such other manner as
all of the Indirect Transfer Participating Partners agree to allocate the right
to purchase among themselves).
(ii) If the non-Transferred Partners fail to notify the Transferred Partner and
the Partnership prior to the expiration of the Indirect Transfer Election Period
of their election to acquire all of the Indirect Transfer GP Units, then the
other Partners shall be deemed to have rejected the offer to purchase any of the
Indirect Transfer GP Units, and the Management Committee shall designate
reasonably and in good faith the new Ultimate Parent of such Transferred
Partner.

D-5



--------------------------------------------------------------------------------



 



(iii) The closing of the purchase and sale of the Indirect Transfer GP Units
shall occur no later than the 20th Business Day following the end of the
Indirect Transfer Election Period unless the Transferred Partner and each of the
Indirect Transfer Participating Partners otherwise agree in writing. At the
closing, each Indirect Transfer Participating Partner shall deliver to the
Transferred Partner cash (by wire transfer in immediately available funds) in
the amount of the Indirect Transfer Sale Price applicable to the Indirect
Transfer GP Units to be purchased by such Indirect Transfer Participating
Partner, and the Transferred Partner shall represent and warrant to each of the
Indirect Transfer Participating Partners pursuant to a written instrument to be
delivered at such closing that the Transferred Partner owns such Indirect
Transfer GP Units free and clear of all liens, encumbrances and adverse claims,
and shall deliver to each of the Indirect Transfer Participating Partners, as
applicable, executed transfer instruments as are deemed reasonably necessary by
the Management Committee for the proper transfer of such Indirect Transfer GP
Units on the books of the Partnership. The Transferred Partner and the other
Partners shall cooperate in good faith in obtaining all necessary governmental
and other third Person approvals, waivers and consents required for the closing.
Notwithstanding the foregoing, any such closing shall be delayed, to the extent
required, to obtain any necessary governmental approvals, waivers and consents
required for the closing (including any approvals under the HSR Act); provided,
that if any such approval, waiver or consent is required by any Indirect
Transfer Participating Partner to consummate such closing and such approval,
waiver or consent is not obtained within 40 Business Day following the end of
the Indirect Transfer Election Period, as applicable, then the non-Transferred
Partners shall be deemed to have rejected the offer to purchase any of the
Indirect Transfer GP Units and no non-Transferred Partner shall be deemed to
have breached any obligation to purchase any Indirect Transfer GP Units.
(b) Each Partner hereby makes, constitutes and appoints the Partnership as its
true and lawful attorney-in-fact for it and in its name, place, and stead and
for its use and benefit, to sign, execute, certify, acknowledge, swear to, file
and record any instrument that is now or may hereafter be deemed necessary by
the Partnership in its reasonable discretion to carry out fully the provisions
and the agreements, obligations and covenants of such Partner in this Section 5
if such Partner is deemed to be a Transferred Partner. Each Partner hereby gives
such attorney-in-fact full power and authority to do and perform each and every
act or thing whatsoever requisite or advisable to be done in connection with
such Partner’s obligations and agreements pursuant to this Section 5 as fully as
such Partner might or could do personally, and hereby ratifies and confirms all
that any such attorney-in-fact shall lawfully do or cause to be done by virtue
of the power of attorney granted hereby. The power of attorney granted pursuant
to this Section 5(b) is a special power of attorney, coupled with an interest,
and is irrevocable, and shall survive the bankruptcy, insolvency, dissolution or
cessation of existence of the applicable Partner.
6. Conditions to Transfers.
(a) As a condition to any Transfer permitted under the Agreement (including
Permitted Transfers), any transferee of GP Units shall be required to become a
party to the Agreement by executing an adoption agreement in the form attached
as Annex 1 to this Exhibit D (an “Adoption Agreement”). If any Person acquires
GP Units from a Partner in a Transfer, notwithstanding such Person’s failure to
execute an Adoption Agreement in accordance with the preceding sentence (whether
such Transfer resulted by operation of law or otherwise), such Person and such
GP Units shall be subject to the Agreement as if such GP Units were still held
by the transferor.
(b) No GP Units may be Transferred by a Person unless the transferee first
delivers to the Partnership, at the transferring Partner’s sole cost and
expense, evidence reasonably satisfactory to the Partnership (such as an opinion
of counsel) to the effect that such Transfer is not required

D-6



--------------------------------------------------------------------------------



 



to be registered under the Securities Act; provided, that the Partnership, with
the approval of the Management Committee, may waive the requirements of this
Section 6(b).
7. Cooperation. Subject to the other terms of this Exhibit D, if any Partner
with a Sharing Ratio of more than 10% (or in the case of the Alinda Investors
only, a combined Sharing Ratio of more than 10%) desires to Transfer (and is
permitted to do so in accordance with terms of the Agreement and this Exhibit D)
any GP Units held thereby, at the request thereof, the Partnership and the
subsidiaries will cooperate in all reasonable respects to assist such Partner
with such proposed Transfer, which cooperation will include the Partnership and
the subsidiaries’ furnishing the proposed transferee information, including
confidential information, about the Partnership and the subsidiaries and making
the Partnership’s and the Subsidiaries’ executive personnel and site managers
available to answer questions; provided, the Partnership and the subsidiaries
shall not be required to furnish confidential information to the proposed
transferee until the proposed transferee has entered into a customary
non-disclosure agreement in form satisfactory to the Partnership. The requesting
Partner shall reimburse the Partnership for its reasonable out-of-pocket
expenses incurred in connection with the cooperation provided by the Partnership
pursuant to this Section 7.
8. Regulatory Requirements. Notwithstanding anything else set forth herein to
the contrary, in the event of any reasonable determination in good faith by a
Partner that, by reason of any existing or future Law or any other federal or
state rule, regulation, guideline, order, request or directive (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) (collectively, a “Regulatory Requirement”), such Partner is
effectively restricted or prohibited from holding any of the GP Units then held
by such Partner, the Partnership and the other Partners shall use reasonable
good faith efforts to take such action as they may determine is reasonably
necessary and appropriate to permit such Partner to transfer the GP Units to an
Affiliate to comply with such Regulatory Requirement. All such actions shall be
taken at the expense of such Partner. The Partner shall give written notice to
the Partnership of any reasonable determination by it hereunder and the transfer
it believes may be necessary or appropriate to permit it to comply with such
Regulatory Requirement.
9. Fair Market Value. For purposes of this Exhibit D, “FMV” means, with respect
to any GP Units redeemed or Transferred pursuant to Section 5 as a result of an
Indirect Transfer, the fair market value of such GP Units as determined (in
accordance with this Section 9) by an independent appraiser of nationally
recognized standing selected by the Management Committee (provided, that any MC
Member designated by the applicable Transferred Partner shall not be entitled to
participate in any decision by the Management Committee to select such
appraiser); provided, however, that if the applicable Indirect Transfer occurred
as a result of a bona fide arms’ length transaction transfer, sale or assignment
of all of the interests in a Person whose principal assets were the applicable
GP Units and the only consideration paid for such interests was cash or cash
equivalents, then the aggregate FMV of the applicable GP Units shall be the
amount of consideration paid for such interests pursuant to such transfer, sale
or assignment. The independent appraiser selected by the Management Committee
shall determine the FMV of any GP Units in accordance with the following
principles: (i) fair market value shall mean the price at which the GP Units
being redeemed or Transferred would change hands between a willing buyer and
willing seller, neither being under any compulsion and both having reasonable
knowledge of the relevant facts and (ii) the presence or absence of voting or
control rights and

D-7



--------------------------------------------------------------------------------



 



any other relevant discounts shall be considered. The FMV of any GP Units shall
be determined as of whichever of the following dates results in the lowest FMV
for such GP Units: (x) the date of the applicable Indirect Transfer or (y) the
date the Partnership first receives written notice from the applicable
Transferred Partner of the applicable Indirect Transfer.

D-8



--------------------------------------------------------------------------------



 



ANNEX 1
FORM OF ADOPTION AGREEMENT
     This Adoption Agreement (this “Adoption Agreement”) is executed as of
                     pursuant to the terms of the Amended and Restated General
Partnership Agreement of RIGS Haynesville Partnership Co. dated as of March 17,
2009, and the Schedules and Exhibits thereto, as amended or restated from time
to time, a copy of which is attached hereto (the “Partnership Agreement”), by
the transferee (“Transferee”) executing this Adoption Agreement. By the
execution of this Adoption Agreement, the Transferee agrees as follows:
1. Acknowledgment. Transferee acknowledges that Transferee is acquiring certain
[describe GP Units acquired] having a Sharing Ratio equal to ___%, subject to
the terms and conditions of the Partnership Agreement. Capitalized terms used
herein without definition are defined in the Partnership Agreement and are used
herein with the same meanings set forth therein. Transferee (a) agrees that
[describe GP Units] acquired by Transferee shall be bound by and subject to the
terms of the Partnership Agreement and (b) hereby joins in, and agrees to be
bound by, the Partnership Agreement (including the Exhibits) with the same force
and effect as if the Transferee were originally a party thereto.
2. Representations. Transferee hereby makes each of the representations and
warranties set forth in Article XII of the Partnership Agreement to the
Partnership and each other Partner with the same force and effect as if the
Transferee were originally a party thereto.
3. Notice. Any notice required by the Partnership Agreement shall be given to
Transferee at the address listed beside Transferee’s signature below.

              TRANSFEREE:
 
            [Transferee]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Notice Information:     [                    ]    
[                    ]

D-9



--------------------------------------------------------------------------------



 



EXHIBIT G
INSURANCE
The Partnership shall maintain, or shall cause to be maintained with respect to
its properties that are of an insurable character and are customarily insured
and with respect to its officers and directors, as applicable, (i) property all
risk insurance against such risks, including earthquake, fire, machinery
breakdown, and other risks insured against by extended coverage, (ii) sudden and
accidental pollution liability, (iii) third party liability and (iv) D&O
insurance (or similar) in each case as is customary with companies of a similar
size operating in the same or similar businesses covering its operations and
exposures and in accordance with contractual obligations.
(a) Levels of self insurance, limits, deductibles, policy terms and conditions
to be maintained in accordance with industry practice as determined by the
Management Committee (with any advise as may be required by third party
consultants).
(b) All commercial insurance shall be provided by insurers or reinsurers which
have an A.M. Best policyholders rating of not less than A X or a Standard & Poor
rating of not less than A, or, if the relevant insurance is not available from
such insurers, such other insurers as the Management Committee may approve,
acting reasonably.
(c) All insurance shall (i) provide that no cancellation, material reduction in
amount or material change in coverage thereof shall be effective until at least
30 days (or, in the case of non-payment of premium, 10 days) after receipt by
the Management Committee of written notice thereof and (ii) be reasonably
satisfactory in all other respects to the Management Committee. In addition, all
property insurance shall have a breach of warranty clause.
(d) In the event the insurance required is not available on commercially
reasonable terms and conditions or the Management Committee determines it may
make a material change to the level of self insurance, this shall be supported
by evidence or an opinion from a third party acceptable to the Management
Committee.

G-1



--------------------------------------------------------------------------------



 



ANNEX 1
FORM OF GP UNIT CERTIFICATE
THE GP UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OTHER TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, DATED AS OF MARCH 17, 2009, A COPY OF
WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL OFFICE.
Certificate of GP Units of RIGS Haynesville Partnership Co.
Certificate No. __          Number of GP Units:                     
RIGS Haynesville Partnership Co., a Delaware general partnership (the
“Partnership”), hereby certifies that                                         
is the registered owner of ___GP Units of the Partnership. The rights,
preferences and limitations of the GP Units are set forth in the Amended and
Restated Partnership Agreement of the Partnership dated as of March 17, 2009, as
amended, supplemented or restated from time to time (the “Partnership
Agreement”), a copy of which is on file at the principal office of the
Partnership.
This Certificate and the GP Units evidenced hereby are not negotiable or
transferable except as provided in the Partnership Agreement. This Certificate
and the GP Units evidenced hereby are governed by Article 8 of the Uniform
Commercial Code.

         
Dated:
       
 
       
 
        RIGS HAYNESVILLE PARTNERSHIP CO.    
 
       
By:
       
 
       
Name:
       
 
       
Title:
  MC Member designated by                                                
 
       
By:
       
 
       
Name:
       
 
       
Title:
  MC Member designated by                                                

Annex 1